         Case 6:17-cv-00448-MC            Document 72      Filed 12/14/18      Page 1 of 76




Jennifer J. Middleton, OSB # 071510
jmiddleton@justicelawyers.com
Caitlin V. Mitchell, OSB # 123964
cmitchell@justicelawyers.com
JOHNSON, JOHNSON, LUCAS & MIDDLETON, PC
975 Oak Street, Suite 1050
Eugene, OR 97401-3124
Phone: 541/683-2506
Fax: 541/484-0882

Whitney Stark, OSB # 090350
whitney@albiesstark.com
Albies & Stark, LLC
210 SW Morrison Street, Suite 400
Portland OR 97204-3189
Phone: 503/308-4770
Fax: 503/427-9292

        Attorneys for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                  EUGENE DIVISION


JENNIFER JOY FREYD,                                                    Case No. 6:17-CV-00448-MC

                Plaintiff,                                 DECLARATION OF JENNIFER JOY
                                                                                FREYD
                vs.

UNIVERSITY OF OREGON, MICHAEL
H. SCHILL and HAL SADOFSKY,

                Defendants.

        I, Jennifer J. Freyd, declare as follows:

1.      I have been a Professor of Psychology at the University of Oregon for more than 30 years.

As far as I have been told, I have always received high merit reviews from my department. As far as

I have known, I have also always been paid a salary that is below the standard regression line (salary

by years in rank).


1 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC            Document 72        Filed 12/14/18      Page 2 of 76




2.      I have attached a true and correct copy of my current CV as Exhibit 1.

3.      I received my PhD in 1983 from Stanford University, after which I taught at Cornell as an

assistant professor. In 1987, I left Cornell to accept a tenured position as associate professor at the

University of Oregon. I was promoted to full professor in September 1992. I am currently one of

four senior faculty members in the clinical division of the psychology department. The other senior

clinical faculty members are Nick Allen, Phil Fisher, and Gordon Hall.

4.      My research focuses on the psychology of interpersonal and institutional trauma, with an

emphasis on the role of betrayal in psychological injury. Until recently, the diagnosis and treatment

of trauma emphasized psychological responses to the fear-inducing aspects of trauma, such as

gruesome accidents, war, and violent rape. Research from my lab has revealed that the social betrayal

implicit in betrayal trauma, such as abuse by a parent, is just as important in predicting and

understanding responses to interpersonal violations. Betrayal trauma theory points to the

importance of social relationships in understanding the impact of trauma on cognitive processing,

risky behaviors, and mental and physical health. The concepts of betrayal trauma and institutional

betrayal have been absorbed by many in the field and the world.

5.      I am the principal investigator of the Freyd Dynamics Lab, where my students and I conduct

empirical studies relating to the underlying mechanisms and effects of trauma. Our recent and

current research topics include: the impact of family betrayal on psychological health, the

relationship between betrayal trauma, dissociation, and hypervigilance, the dynamics of disclosure

between teens and caregivers, the relationship between betrayal trauma and minority status such as

sexual orientation and racial discrimination, institutional betrayal in the health care system, military

sexual trauma, and campus sexual assault. Running a lab requires extensive time and effort, as well as

supervision of doctoral students, undergraduate students, and a lab manager. In addition to holding

weekly lab meetings, I meet individually with each member of the lab on a regular basis to discuss


2 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC           Document 72        Filed 12/14/18      Page 3 of 76




on-going research (from study design through implementation), data analysis, manuscript drafting

and submission, and conference presentation submission and delivery. I raise private donations to

fund my lab and I oversee its budget and administrative work, including review, accounting, and

approval for grants, as well as the approval process with the Institutional Review Board, which is

required for research on human subjects.

6.      Although I have conducted a large corpus of empirical work, my most important

contributions to the field of psychology and beyond have been through the development of

influential theories. Early in my career I developed theories of shareability and dynamic mental

representations (and the related discovery of representational momentum). These theories are still

cited and used. Since 1991 I have developed a number of theories in trauma psychology, including

betrayal trauma theory and the related concepts of betrayal blindness, institutional betrayal, DARVO

(Deny, Attack, & Reverse Victim & Offender – a perpetrator strategy), compelled disclosure, and

institutional courage. The terms are regularly used and increasingly are the basis of works and events

organized by others. For example, the theme of the Pacific Sociological Association’s Annual

Conference in 2017 was Institutional Betrayal, and an influential journal in the trauma field (Journal of

Aggression, Maltreatment & Trauma) recently released a special issue about betrayal trauma and

institutional betrayal. As my theories have become increasingly influential, the ideas get used without

specific reference to my name – they become part of the field and part of the public's understanding

of trauma. My high H-index does not reflect this even larger influence of my work on science and

society, because as soon as my theories become accepted they stop being cited as mine and rather

become accepted wisdom.

7.      I have been very involved in the development of the field of trauma research within the

discipline of psychology. I helped found the APA’s Division 56 (Trauma Division), chaired its

science committee for several formative years, and have served on the editorial boards of the major


3 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC            Document 72        Filed 12/14/18      Page 4 of 76




scientific journals. In 2011, I was given the Award for Outstanding Contributions to Science in

Trauma Psychology, Division 56, American Psychological Association in recognition of this work.

8.      My research has given rise to three books and hundreds of publications. My most recent

book, Blind to Betrayal (Freyd & Birrell, 2013), has been translated into 7 languages over the last 5

years. The H-index is the number of articles a scholar has published that have been cited at least that

many times – thus my current H-index of 59 (which is the second highest H-index in the

department), means I have published 59 works that have each individually been cited at least 59

times. When I last checked on November 17, 2018, Ulrich Mayr's H-index was 45; Gordon Hall's

was 39; Nick Allen's was 63; and Phil Fisher's was 51. While no measure can capture all the

variability of productivity or impact, the H-index is currently the most widely used research merit

metric. My high H-index indicates significant scientific and scholarly impact in my field.

9.      I have also received numerous awards for my research. I have been named a John Simon

Guggenheim Fellow, an Erskine Fellow at The University of Canterbury in New Zealand, a Fellow

of the American Psychological Association, a Fellow of the Association for Psychological Science, a

Fellow of the International Society for Trauma and Dissociation, and a Fellow of the American

Association for the Advancement of Science. In 2015, I received the William Friedrich Memorial

Child Sexual Abuse Research Award from the Institute on Violence, Abuse, and Trauma. In 2016, I

received the Lifetime Achievement Award from the International Society for the Study of Trauma &

Dissociation. I also recently accepted two prestigious fellowships at Stanford University, as a Visiting

Scholar in the School of Medicine and as a Fellow at the Center for Advanced Study in the

Behavioral Sciences (CASBS).

10.     For the past 10 years I have received an annual one-course release from teaching, due to the

fact that I am editor of the Journal of Trauma & Dissociation, one of the most influential journals in the

cross-disciplinary field of trauma research. These teaching releases have been paid for by the


4 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC           Document 72         Filed 12/14/18      Page 5 of 76




International Society for the Study of Trauma & Dissociation in the form of funds transferred to the

UO (the UO did not recognize these payments as grants until recently). Among other

responsibilities, I supervise an editorial assistant, 7 associate editors, 65 editorial board members, and

dozens of ad hoc reviewers. I select reviewers, determine whether manuscripts should be accepted

or rejected, and outline required revisions. I also write an annual editorial that includes both an

annual report and discussion of a content area of current importance, and I select and supervise each

year's special issue guest editors. Under my editorship, JTD was selected for indexing by

MEDLINE/PUBMED and ISI, we have increased our number of issues per year from 4 to 5, we

have more than quadrupled our submission rate, and our impact factor has grown substantially such

that it is now among the very highest in the field of trauma research and scholarship.

11.     For many years I have taught on an annual basis Psychology of Trauma, a large advanced

undergraduate and early grad class that I proposed and developed years ago, as well as History,

Systems, and Social Justice, a graduate class that I also proposed and developed. For many years I

have taught an annual graduate seminar on trauma that has been among the most highly attended

seminars in the department. I also contribute to the team-taught, year-long sequence of courses for

first-year clinical students. I was on sabbatical during the 2015-16 academic year and I am on leave at

Stanford this academic year.

12.     Teaching trauma requires being aware of people's emotional reactions and using those

reactions to help them learn. It also means that students and faculty regularly approach me with

disclosures of their own traumatic experiences. Emotional reactions can be a source of healing and

learning, but can also derail the educational process if they are not managed. This work is

challenging and takes significant time and energy, but it's also enormously rewarding.

13.     In addition to teaching, I do a substantial amount of advising and mentoring (see CV for a

complete list of advisees). During the years that I am accepting graduate students, I often attract 15


5 Page – DECLARATION OF JENNIFER JOY FREYD
        Case 6:17-cv-00448-MC           Document 72       Filed 12/14/18      Page 6 of 76




– 20% of all applicants, in a department of over 30 faculty. Almost half of my graduate students

have been racial or sexual minority students. I have recruited and mentored three African American

doctoral students since 2006; during my 30 plus years at UO I can recall only two other African

American doctoral psychology students, and those were long ago. Recruiting and retaining African-

American doctoral students does not happen by accident, but reflects a sustained and substantial

commitment to increasing diversity and equity. These mentorship roles are lifetime commitments, as

I continue to mentor former students for decades. I have succeeded in helping many students secure

funding that covers their tuition and stipends, and many have become tenure-track and tenured

faculty who make important contributions to science and society. In 2012, the university recognized

my contributions with the Excellence Award for Outstanding Mentorship in Graduate Studies. No

one else from the Psychology Department has received this award.

14.    I have participated in extensive service work for the University, both over the past five years

and prior to that time. The majority is not directly compensated and has not allowed me to obtain

relief from teaching, unlike so much of the service work of my colleagues. To give just a few recent

examples: I was an Appointed Member to the University Committee to Address Sexual and Gender-

Based Violence (2014-2016), I was an Elected Senator to the University Senate (2014-2018), and I

was an Appointed Member to the University Senate Executive Committee (2014-2018). The

Committee to Address Sexual and Gender-Based Violence in particular took an enormous amount

of my time. Over the course of two years, we worked on university policies including those related

to faculty-student relationships, student conduct, and sexual violence reporting. We researched and

drafted policy proposals and presented them to the University Senate. We also wrote a substantive

report, based on campus-wide surveys administered through my lab, which documented the rates of

sexual violence on campus.




6 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC           Document 72        Filed 12/14/18      Page 7 of 76




15.     One of my other major service contributions to the UO during the last few years was serving

as a central architect of the new reporting policy for sexual violence on campus. Researching,

designing, and implementing this policy took a significant amount of time over the course of three

years (2015 – 2018), including my sabbatical and the summers – periods of time for which I was not

compensated. The University Senate recognized me for my record of service in 2017, with the

Wayne T. Westling Award for University Leadership and Service. The Westling Award is given by

the UO to one faculty or staff member annually for their outstanding and long-term leadership and

service to the university. The current Dean of Arts & Sciences was a former recipient, but I am the

only member of the Psychology Department to ever have received this honor. Exhibit 2 is a true

and correct copy of my nomination for the award.

16.     The work I have done on the psychology of sexual violence, institutional betrayal, and

compelled disclosure has attracted requests for consultation across higher education, including from

university administrators seeking to apply our findings and methodologies on their campuses. I

regularly complete numerous external tenure review requests and receive invitations to give keynote

addresses to various audiences, both in and outside of psychology. In 2015 I helped organize and

then participated in the Madison Summit on the Science of Campus Climate and Sexual Misconduct

at the University of Wisconsin, Madison. Based on this meeting, I helped create an open-access

scientific survey instrument for national use, which has been requested by hundreds of institutions.

17.     I also do significant amounts of briefing, teaching, and consulting work for entities outside

the higher education context, for example, for the United States Military and the National Park

Service. I provide consultation to researchers, federal prosecutors, students, journalists, and others in

our community, in the State of Oregon, in the USA, and around the globe. Since 2016 I have served

on the Higher Education Advisory Board of Project Callisto/Sexual Health Innovations, a non-

profit organization that provides software for reporting sexual violence. I advise the CEO and staff


7 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC            Document 72       Filed 12/14/18      Page 8 of 76




about trauma psychology and related issues that affect user experience. As of this academic year, the

UO has started using Callisto software.

18.     I have also received significant recognition for my work by the government and media. I was

invited to the White House on two occasions because of my research, and I am regularly mentioned

in the popular media. For example, the Washington Post recently made a mini-documentary that

featured my theories of betrayal trauma and institutional betrayal and used them to help describe the

experiences of sexual violence survivors in the entertainment industry. (A full listing of media

coverage of my work can be found at https://pages.uoregon.edu/dynamic/jjf/inthenews.html). As

far as I know, I am the only faculty member in my department who has this type of public presence.

The university benefits from the media exposure that I receive, in that I am regularly featured on

UO websites that track the accomplishments of faculty and significant news coverage associated

with them. In 2018, I received the American Psychological Association's Award for Media

Contributions to the Field of Trauma Psychology.

19.     I was never told that it is part of my job to receive grants, or that my base salary would be

affected by whether I received them. In fact, I was told just the opposite – that salary is affected by

merit in service, teaching and research contribution. Nevertheless, I have received numerous public

and private grants (see CV for full listing). The public funding that I received was in support of my

work on perception and cognition, early in my career. That is because the availability of grants is

closely tied to the subject matter of the research. While there was ample grant money available to

fund my early projects, there is no clear source of public funding for basic behavioral research on

sexual violence. In 2005, some of my colleagues and I published a policy forum in the influential

Science magazine regarding the problematic lack of funding for this important work.

20.     Although public grants are largely unavailable to fund my current research, I do receive

private donations. Most significantly, a private donor established the Fund for Research on Trauma


8 Page – DECLARATION OF JENNIFER JOY FREYD
         Case 6:17-cv-00448-MC            Document 72        Filed 12/14/18      Page 9 of 76




and Oppression in support of my research, with cumulative donations of over $275,000. I have also

been the faculty sponsor on fellowships covering graduate student stipends and have received

faculty research awards. Unlike my colleagues who rely on large grants, I do not need significant

financial resources in order to accomplish my research; over the years, I have learned how to be

efficient and effective as a researcher without utilizing (or wasting) tax-payer dollars.

21.     Applying for a grant is not more time consuming, nor is it qualitatively different, from much

of the other work that academic faculty do. It is not, for example, more work than writing a journal

article. Likewise, much of the work we do as academic faculty, such as conducting research and

serving on committees, involves reporting and administrative responsibilities. To give just one

example, all research I do with human subjects must go through a review and approval process with

the Institutional Review Board, which requires significant paperwork. The psychology department

supplies support personnel for various aspects of grant management. In addition, the recipients of

grants have funding to hire administrators to manage their grants, and they also receive course

releases. In that respect, they often have less administrative work than those who are not grant-

funded. Early in my career I applied for and received numerous grants, both public and private; my

job was not meaningfully different then from what it is today, and at no time was I told that I had a

different job from others due to receiving or not receiving grants.

22. I am a tenured faculty member. Ulrich Mayr is not my supervisor, in the sense that he

alone does not oversee or control teaching assignments, cannot override determinations regarding

my grades, and would not be able to hire, fire, or discipline me. I have never heard him describe

himself as my supervisor. The department head is a rotating position, which different tenured faculty

members assume at different times.

23. When I was hired at the University of Oregon, I did not know to ask about salary. Cornell had



9 Page – DECLARATION OF JENNIFER JOY FREYD
        Case 6:17-cv-00448-MC             Document 72         Filed 12/14/18      Page 10 of 76




offered me a raise to try to convince me to stay, but I did not think to tell UO about it. Instead, I

asked for lab space and a job for my husband. I trusted that the salary they offered me was fair.

24.     I most recently became aware of the issue of salary inequity in 2014, when I made a public

records request in order to obtain email addresses for an employee survey. The documents I

received included employee salary information. It was impossible to ignore the numbers that I saw.

After requesting additional information concerning years in rank and years since PhD for

department employees, I analyzed the data for full professors in the psychology department. The

data revealed a statistically significant gender disparity in pay for full professors.

25.     On May 3, 2016, I told the UO's Title IX coordinator about my concerns about pay inequity

in the psychology department. Title IX officer Darci Heroy let me know that someone from the

Affirmative Action Equal Opportunity Office would be in touch. No one ever called me. Nine

months later, I sent a tort claim notice to the University and filed a complaint with BOLI. I received

Jodi Shipper's report in June 2017, after I had filed my lawsuit. I learned that Shipper had concluded

that there was no discrimination because she found that the men who are paid more than I am are

not appropriate "comparators" because they hold different jobs.

26.     I met with Deans Sadofsky and Marcus on January 18, 2017. Sadofsky told me that only

three men in the psychology department are paid more than I am. This was at that time half the men

holding full professor rank in the department, and the number paid more than me has now risen to

four. Sadofsky and Marcus gave me several reasons for why I am paid less, but not one of those

reasons was that the men receive large federal grants. Neither of the deans mentioned grants at all.

They also did not say that my job is different from my colleagues’ jobs. Instead, the primary reasons

they gave were that my pay is high compared to others throughout the College; that they want to

analyze inequities in the whole college before they can address mine; and that my department is too



10 Page – DECLARATION OF JENNIFER JOY FREYD
        Case 6:17-cv-00448-MC            Document 72        Filed 12/14/18       Page 11 of 76




small for an equity analysis. They said that my colleagues got high starting salaries or retention

offers, as if that explained the gender disparity.

27.     Throughout my 30 plus years at the UO, I have never sought a position at another academic

institution in order to negotiate a retention raise. I was committed to my job and had a sense of

loyalty to my department, my community, and my husband, who had made sacrifices in his own

career and had moved across the country so that I could be at the UO. Pursuing an outside offer

would have required me to lie to that institution about my interest in leaving the UO, and

negotiating a retention raise would have required me to lie to the UO about the same thing – neither

of which I was willing to do. In addition, job searches are extremely time consuming; to engage in

the interview/job talk process, and then to reject the offer, is a huge drain on time and resources for

both the applicant and the academic institution. When I approached Ulrich Mayr in 2014 to discuss

the inequity in my salary, it was a shock to me to hear him use retention offers as a justification, as if

it were a normal or expected part of the process.

28.     Based on my experience and observation, retention offers are often more available to men

than they are to women. Women on average do not have the same freedom to seek outside offers as

men do because of life circumstances, gendered social roles (family duties in particular), and because

they assume real social and career costs in pursuing such a strategy. If a woman seeks an outside

offer she risks all sorts of disapproval, even ostracism, from her family, friends, and community for

putting her career ahead of her family and/or for being "selfish." At work, it can lead to a costly

perception of that woman as not loyal, as being egotistical, not a team player, narcissistic, not very

nice, and the like. At the UO it used to be considered bad form to look into other offers unless you

really wanted to leave, especially for female faculty. I knew at least two female professors in other

departments who attempted to obtain raises through the retention process, and I observed that the




11 Page – DECLARATION OF JENNIFER JOY FREYD
        Case 6:17-cv-00448-MC           Document 72        Filed 12/14/18       Page 12 of 76




strategy did not work well for them. These women did not receive the offers they had sought and, as

a result, left the UO feeling devalued and humiliated.

29.     I have never been told I should change what I am doing as a professor in order to get a raise,

and I have only been given positive evaluations.

30.     Helen Neville towered over everyone else in the department in terms of research

recognition. She was one of only two people in the history of the department, and one of only a

handful in the entire university, to be elected to the National Academy of Sciences, perhaps the

greatest honor that a scientist can achieve. It is my understanding that Neville was funded not only

by grants but by a direct appropriation from Congress. Her level of achievement was well above

average. Looking at the data, you might think that the only way to get over the regression line as a

woman in our department is to get elected to the National Academy of Sciences. But even so,

Neville at best hovered close to the regression line, while some of the male faculty are way above it.

31.     I have had relatively few interactions with Dean Sadofksy except for one exchange in 2015,

when I heard from a colleague that he was raising doubts about data that I had collected regarding

rates of sexual violence on campus. The colleague told me that Sadofsky was concerned that my data

could have been contaminated due to self-selection, and therefore might not be generalizable to the

UO campus as a whole. I wrote Sadofsky a lengthy email, in which I provided information about

how we control for selection bias. I also informed him that our results were consistent with a vast

amount of other data, including both national samples and data from the UO collected over the past

20 years. Sadofsky's response was polite but expressed continuing doubts. He wrote: "Yes, my main

point . . . was that the significant possibility of sample bias meant that generalizing your sample to

the entire UO population is speculative. I'm sure you agree with that." I did not agree with that, and

Sadofsky did not acknowledge the information that I had already provided to address his concerns




12 Page – DECLARATION OF JENNIFER JOY FREYD
        Case 6:17-cv-00448-MC           Document 72        Filed 12/14/18      Page 13 of 76




about sample bias. It felt to me like he was looking, whether consciously or unconsciously, for ways

to minimize the sexual assault problem that women on our campus face.

32.     Following this exchange, I published in a peer-reviewed journal a follow-up study that

established that the results of our survey could be generalized to the UO campus. I thought

Sadofsky should know the results. But when I sent him an email describing the study, he wrote back

only that he looked forward to "trying to understand it," without engaging with me in any

meaningful way. From a scientist's perspective, it is always fair to raise questions about

methodology. But I found my interactions with Sadofsky – his raising doubts about my data to a

colleague rather than to me directly, his refusal to acknowledge steps I took around the methodology

or to engage with me about it, and his failure to respond to my attempts to directly address his

critiques – to be dismissive and disturbing.

33.     Knowing that I have been paid significantly less than my male peers over the course of my

career is demoralizing and humiliating. The loss of pay also has had material impact on my freedom

and opportunities now. As someone who has reached a certain level of professional achievement, I

feel a sense of responsibility to speak the truth of my experience. The pay inequity I have

experienced is very painful and I do not want the women I have mentored, my current and many

former graduate students, my own daughter in graduate school, or the junior faculty we have hired

in the Department of Psychology to go through what I've gone through.

34.     I declare under penalty of perjury of the laws of the state of Oregon that the foregoing is

true and correct.

        Executed on December 13, 2018.




                                                        Jennifer Joy Freyd

13 Page – DECLARATION OF JENNIFER JOY FREYD
    Case 6:17-cv-00448-MC        Document 72      Filed 12/14/18     Page 14 of 76




                                                                     13 December 2018

                                         Vita

                                   Jennifer J. Freyd

Department of Psychology                                  http://dynamic.uoregon.edu/
University of Oregon                                      jjf@uoregon.edu
Eugene OR 97403


Education:

B.A. Anthropology, 1979 (Magna Cum Laude), University of Pennsylvania
Ph.D. Psychology, 1983, Stanford University


Primary Positions:

Assistant Professor of Psychology, Cornell University, 1983-87
Associate Professor of Psychology, University of Oregon, 1987-1992
Professor of Psychology, University of Oregon, 1992-present


Selected Current Additional Positions:

Fellow, Stanford University’s Center for Advanced Study in the Behavioral Sciences,
        2018-2019
Visiting Scholar at Stanford University in the Department of Psychiatry and Behavioral
        Sciences, in the School of Medicine, 2018
Editor: Journal of Trauma & Dissociation, 2005-


Selected Honors and Awards:

Graduate Fellowship, National Science Foundation, 1979-82
Presidential Young Investigator Award, National Science Foundation, 1985-90
IBM Faculty Development Award, 1985-87
Fellow, Center for Advanced Study in the Behavioral Sciences, 1989-90
Fellow, John Simon Guggenheim Memorial Foundation, 1989-90
Research Scientist Development Award, NIMH, 1989-1994
Fellow, American Association for the Advancement of Science, 1992
Fellow, Association for Psychological Science, 1994
Fellow, American Psychological Association, 1996
Pierre Janet Award, International Society for the Study of Trauma & Dissociation, 1997
Distinguished Publication Award, Association for Women in Psychology, 1997
Pierre Janet Award, International Society for the Study of Trauma & Dissociation, 2005
Psychologist-Scientist of the Year Award, Lane County Psychologists’ Association, 2006
Fellow, International Society for the Study of Trauma & Dissociation, 2009



                                                                       Freyd Declaration, Exhibit 1
                                                                                           Page 1
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18    Page 15 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Erskine Fellowship, University of Canterbury, New Zealand, 2009
Research Innovation Award, University of Oregon, 2009
Award for Outstanding Contributions to Science in Trauma Psychology, Division 56,
        American Psychological Association, 2011
Distinguished Achievement Award, International Society for the Study of Trauma &
       Dissociation, 2011
Excellence Award for Outstanding Mentorship in Graduate Studies, University of
       Oregon, 2012
William Friedrich Memorial Child Sexual Abuse Research Award from the Institute on
       Violence, Abuse, and Trauma, 2015
Lifetime Achievement Award, International Society for the Study of Trauma &
       Dissociation, 2016
The Wayne T. Westling Award for University Leadership and Service, University of
       Oregon, 2017
Award for Media Contributions to the Field of Trauma Psychology, Division 56, American
        Psychological Association, 2018
Fellow, Stanford University’s Center for Advanced Study in the Behavioral Sciences,
       2018-19


Forensic Consulting:

Consultant for plaintiff in civil child sexual abuse case in Gadsden County, Florida, 2005
Expert witness for Clatskanie (Oregon) School District regarding Fair Dismissal Appeals
       Board case, Salem, Oregon, May-July 2006
Consultant for Portland Metropolitan Public Defender regarding criminal perjury case,
       Portland, Oregon, August 2008
Expert witness for United State Attorney, District of Oregon, Portland Office, regarding
       criminal abusive sexual contact case, Portland, Oregon, April – August 2008
Consultant for United State Attorney, District of Oregon, Portland Office, regarding
       criminal case, Portland, Oregon, June-August 2009
Consultant for defense in criminal attempted murder case, Clark County Superior Court,
       Washington, June 2009 – August 2010
Consultant for prosecution in Court-Martial, Region Legal Service Office Hawaii,
       November 2009 - January 2010
Consultant for United State Attorney, District of Oregon, Eugene Office, regarding
       criminal forced labor investigation, January - April 2010
Consultant for United State Attorney, District of Oregon, Portland Office, regarding
       criminal child sexual abuse case, Portland, Oregon, March 2010
Consultant for United State Attorney, District of Oregon, Portland Office, regarding
       criminal deprivation of rights case, Portland, Oregon, December 2010 – October
       2011
Consultant for a Washington State Prosecutor in Clark County regarding memory
       testimony in a child sexual abuse criminal case, August 2012 – September 2012
Consultant for plaintiffs in a Josephine County Oregon case (firms in Seattle and
       Medford Oregon) filed in federal court utilizing the concept of institutional
       betrayal, April 2014 – 2017.



                                            2
                                                                         Freyd Declaration, Exhibit 1
                                                                                             Page 2
    Case 6:17-cv-00448-MC          Document 72        Filed 12/14/18     Page 16 of 76

Jennifer J. Freyd                                                     Vita – December 2018


Consultant for plaintiffs in a Michigan State case (firm in Ann Arbor) filed in federal
       court utilizing the concept of institutional betrayal, September 2015 – June 2016
Consultant for plaintiffs in a Michigan State case (firm in Detroit), January – September
       2017
Consultant for United State Attorney, District of Oregon, Portland Office, regarding
       sexual assault, Portland, Oregon, October 2017 - – November 2017
Consultant for plaintiffs in a Jackson County Oregon civil rights case (firm in Medford
       Oregon) filed in federal court, May 2017 – April 2018
Consultant for plaintiff in a civil rights case pending (firm in Salem Oregon, anticipated
       filing in a Federal Court in Oregon), April 2018 –
Consultant for plaintiff in a civil rights case pending (firm in Minneapolis, Minnesota,
       filed in Federal Court in Minnesota), May 2018 –
Consultant for plaintiff in a civil rights case pending involving a university (firm in
       Waco, Texas) filed in Federal Court in Texas, June 2018 –’
Consultant for plaintiff in a civil rights case pending involving a university (firm in Salt
       Lake City, Utah) to be filed in Federal Court in Utah, September 2018 –
       November 2018.
Consultant for plaintiff in a civil rights case involving a high school district pending (firm
       in Waco, Texas) filed in Federal Court in Texas, September 2018 –
Consultant for United State Attorney, Northern District of Oklahoma, Tulsa Office,
       regarding sexual assault of a minor, Tulsa, Oklahoma, October 2018 -



Service to Profession – Reviewing, Editorial Boards, and Editorships:

Editorial Boards: Gestalt Theory. 1985–current; Journal of Experimental Psychology:
       Learning, Memory, and Cognition 1989-1991, Journal of Aggression,
       Maltreatment, and Trauma, 1997-current; Journal of Trauma & Dissociation
       1999-2003.; Journal of Psychopathology and Behavioral Assessment 2001-2003,
       Journal of Psychological Trauma, 2003-2007; Psychological Trauma: Theory,
       Research, Practice a Policy, 2008-current.
Agency Guest Reviewer for: National Institute of Mental Health, National Science
       Foundation, others
Journal Guest Reviewer for: American Psychologist, Applied Cognitive Psychology,
       Journal of Experimental Child Psychology, Journal of Experimental Psychology:
       General, Memory & Cognition, Journal of Interpersonal Violence, Psychological
       Bulletin, Psychological Science, Science (AAAS) and many others
Press Reviewer for: M.I.T. Press; Lawrence Erlbaum Associates; HarperCollins;
       Harvard Press, Oxford Press, others
Psychology Editorial Advisor: Microsoft Encarta, 1995 edition.
Co-Editor: Journal of Trauma & Dissociation, 2004 (for Volume 6 published in 2005)

Participant invited for the consensus conference "Advancing the Science of Education,
        Training and Practice in Trauma" hosted by Yale University, New Haven, CT,
        25-28 April 2013.
Editor: Journal of Trauma & Dissociation, 2005- (Beginning with Volume 7 published in
        2006; Reappointed in 2009 and 2012. )


                                              3
                                                                            Freyd Declaration, Exhibit 1
                                                                                                Page 3
    Case 6:17-cv-00448-MC        Document 72     Filed 12/14/18    Page 17 of 76

Jennifer J. Freyd                                               Vita – December 2018


Advisory Board, Faculty Against Rape (FAR), 2014 - 2016
Higher Education Advisory Board, Project Callisto/Sexual Health Innovations (a 501
       (c)3 organization), 2016 –
External Reviewer for the National Park Service (NPS) 2017 Work Environment Survey,
       July 2017


Other Service to Profession and Positions:

Liaison for APA, Division 35, to APA Science Directorate and Board of Scientific
        Affairs (1996-2000)
Organizer and Program Committee Co-Chair of the 1998 Meeting on Trauma and
        Cognitive Science, Eugene, Oregon, July 17-19, 1998
International Advisory Committee member, International Conference on Trauma,
        Attachment & Dissociation, 12-14 September 2003, Melbourne, Australia.
Freyd, J.J. Organizer and moderator for AAAS symposium: The Science of Child Abuse,
        its Media Presentation, and Forensic Considerations, Annual Meeting of the
        American Association for the Advancement of Science, Seattle, 12-16 February
        2004.
Deputy, Ethics Track, International Society for Traumatic Stress Studies 2007 Annual
         Meeting
Member, Ethics Policy Task Force for Journal of Traumatic Stress, 2007.
Helped create and oversee the digitization of the complete run of the journal of
         Dissociation (on-line in 2005),
         https://scholarsbank.uoregon.edu/xmlui/handle/1794/1129, and the historical
         Trauma & Dissociation Archives, (on-line in 2008),
         http://boundless.uoregon.edu/digcol/diss/index.php.
Liaison for APA, Division 56, to APA Science Directorate and Board of Scientific
         Affairs (2006-2009)
Chair, Science Committee (2006-2009), and Member, Executive Committee (2006-
        2009), and Member, Nomination and Elections Committee (2006-2007), Member,
        Task Force on Dissemination (2009), Division of Trauma Psychology (Div. 56) of
        the American Psychological Association.
Member, Awards Committee, International Society for the Study of Trauma &
         Dissociation (2008-2010)
Member, Research Committee, The Cannan Institute, Belmont Hospital, Brisbane,
        Australia, 2009-
Research Associate, United States Department of Veterans Affairs, Boston Healthcare
        System, 6 June 2012 – 31 March 2016.
Invited to discuss research with the White House Advisor on Violence Against Women,
        Washington DC, 25 March 2014. Second invitation to White House to attend
        Task Force report announcement on 29 April 2014.
Consulted for US Senator Kirsten Gillibrand on 30 April 2014 and followed-up by
        sending requested materials by email on 7 May 2014.




                                             4
                                                                      Freyd Declaration, Exhibit 1
                                                                                          Page 4
    Case 6:17-cv-00448-MC       Document 72      Filed 12/14/18    Page 18 of 76

Jennifer J. Freyd                                               Vita – December 2018


University Service:

Elected Member, Faculty Council of Representatives, Cornell, 1986-87
Elected Member, Executive Committee, Institute for Cognitive and Decisions Sciences,
       University of Oregon, 1991-94 (also chair, Committee on New Members, 1988-
       89; chair, Inaugural [1989], 4th [1992], and 7th Annual [1995] Attneave Lecture
       committees; organizer, Lecture Series in Cognitive Science and Mental Health,
       1992-95).
Appointed Member, Executive Committee of the Center for the Study of Women in
       Society (CSWS), University of Oregon, 1991-92. Appointed Member, Research
       Proposal Review Committee of CSWS, 1995-96.
Appointed Member, Child Care Committee, University of Oregon, 1987-1989; 1990-91.
Appointed member, Status of Women Committee, University of Oregon, 1998-2000.
Appointed Member, Teaching Effectiveness Program Advisory Group member, 2000-
       2005.
Appointed member, Internal Review Board/ Human Subjects Compliance Committee,
       University of Oregon, 2002-2005.
Appointed member, Human Research Protection Program Accreditation Working Group,
       University of Oregon, 2006-2007.
Appointed member, Excellence Awards Committee, Graduate School 2013.
Appointed Chair of Undergraduate Education Committee, Director of Undergraduate
       Studies, Department of Psychology, 2004-2008.
Elected to Psychology Department Executive Committee, 1999-2000; 2006-08.
Elected Member, Dean's Advisory Committee (promotion and tenure committee),
       College of Arts & Sciences, University of Oregon, 1990-1991, 1992-1993, and
       2009-2010.
Appointed member and/or chair of various committees each year in the Department of
       Psychology.
Elected Member, Intercollegiate Athletics Committee, 2013-2015
Appointed Member, University Senate Task Force to Address Sexual Violence and
       Survivor Support, 2014-15
Appointed Member, University Committee to Address Sexual and Gender-Based
       Violence, 2015-2016
Elected Member (2 year terms), University Senate, 2014-2016 and 2016-2018
Appointed Member (1 year terms), University Senate Executive Committee, 2014-2015,
       2015-2016; 2016-2017, 2017-2018
Appointed Member, Senate Responsible Reporting Working Group, 2016-2017
Appointed Member, Senate Task Force on Time, Place and Manner Restrictions of Free
       Speech, 2016-2017
Appointed Member, Task Force for Implementing the New Reporting Policy, Title IX
       Office, University of Oregon, and Appointed Chair of the Subcommittee on
       Suggested Syllabus Language, Summer 2017
Appointed Member, Climate Survey Assessment Group, Title IX Office, University of
       Oregon, 2017-18




                                          5
                                                                      Freyd Declaration, Exhibit 1
                                                                                          Page 5
    Case 6:17-cv-00448-MC       Document 72      Filed 12/14/18   Page 19 of 76

Jennifer J. Freyd                                              Vita – December 2018


Clinical Service:

Counselor at DeBusk Memorial Center, University of Oregon (1991-92)
Counselor at Aslan Counseling Center, Eugene, Oregon (1992)


Teaching:

Cornell University: Perceptual Development; Psychology of Reading; Human
       Experimental Laboratory; Perceptual and Cognitive Processes; Issues of Mental
       Representation (graduate)
University of Oregon, Undergraduate: Introductory Psychology; Cognition; Psychology
       of Gender; Honors College Introduction to Experimental Psychology; Psychology
       of Trauma, Introductory Psychology Honors, Honors in Psychology Year-long
       Seminar
University of Oregon, Graduate Course: History, Systems, & Social Justice
University of Oregon, Graduate Seminars: Visual Cognition; Shareability and Mental
       Representations; Mental Representations; Trauma, Dissociation, and Repression;
       Dissociation and Mental Representations; Face and Human Form Perception;
       Ethics, Power, and Oppression in Psychology; Language, Gender, & Cognition;
       Trauma & Cognitive Science; Developmental Traumatology; Trauma &
       Sexuality; Ethics, Gender, & Diversity; Trauma as Etiology; Trauma’s Legacy;
       Trauma Intervention; Trauma & Psychosis; Trauma & the Human/Animal Bond;
       Child Trauma; Trauma of War; Psychosis, Trauma, & Dissociation, Trauma &
       Attachment; Systemic Trauma; Non-Pathologizing Approaches to Trauma;
       Trauma and Justice; Feminist Lens on Trauma; Sexual Violence & Institutional
       Responsibilities


University of Oregon Advising and Supervision:

Primary Advisor of Completed Doctoral Dissertations: Mark Faust, 1990; Donna
       McKeown, 1996; Amy Hayes, 1997; Ian Thornton, 1997; Heather Scott, 2000;
       Anne DePrince, 2001; Vicky Curry, 2002; Kathy Becker 2002; Rachel Goldsmith
       2004, Margaret Rose Barlow, 2005, Lisa DeMarni Cromer, 2006, Carolyn Allard
       2007, Sharon Shin-Shin Tang, 2009, Bridget Klest, 2010, Melissa Foynes, 2010,
       Annmarie Hulette, 2011; Robyn Gobin, 2012; Laura Kaehler, 2013; Melissa Platt,
       2013; Carly Smith, 2015; Christina Gamache Martin, 2016; Jennifer Gomez,
       2016; Marina Rosenthal, 2017; Kristen Reinhardt, 2017.
Primary Advisor of Completed Masters Degrees: Kristine Taylor; Donna McKeown;
       Amy Hayes; Susan Reilly; Spark Campbell; Kathy Becker; Anne DePrince; Chris
       Graver; Rose Barlow; Rachel Goldsmith; Ann Yee, Carolyn Allard, Jessica
       Kieras, 2003, Cindy Veldhuis, 2003, Bridget Klest, 2003, Melissa Foynes, 2005,
       Daniel Friend, 2006, Annmarie Cholankeril, 2006, Robin Grimes, 2007, Laura
       Kaehler, 2007, Jocelyn Barton, 2008, Melissa Platt, 2008, Carly Smith, 2011,
       Jennifer Gomez 2012, Marina Rosenthal 2013, Kristen Reinhardt, 2013, Sarah
       Harsey, 2014; Alec Smidt, 2014, Melissa Barnes, 2017.
Faculty Advisor of NIMH Postdoctoral Fellow: Dr. Eileen Zurbriggen, 1999-2000


                                          6
                                                                      Freyd Declaration, Exhibit 1
                                                                                          Page 6
    Case 6:17-cv-00448-MC        Document 72      Filed 12/14/18    Page 20 of 76

Jennifer J. Freyd                                                Vita – December 2018


Faculty Advisor of Completed Honors Thesis Projects: Naomi Wright, 2015, Alexandra
       Henry, 2015, Sarah Cunningham 2013, Cord Chen 2013, Alex Fortune, 2012;
       Sarah Harsey, 2012; Janae Chavez, 2011, Leslie Medrano, 2011, Laura Gramcko,
       2010, Christen McLean, 2007, Kathryn Spaventa, 2007, Michelle Marie Baldwin,
       2006, Melissa Pistono, 2005, Mary Gray, 2005, Christina Gamache Martin, 2005,
       Paul Monson, 2005, Daniel Friend, 2004; Catherine Tenedios, 2004; Kimberly
       Babcock, 2003; Maureen Hansen, 2003; Bridget Klest, 2002; Stephanie Skow,
       2000; Ingrid Elise Perdew, 2000; David Smith, 1999; Melissa Dianne Hill, 1998;
       Patricia Montgomery, 1998.
Faculty Advisor of Completed McNair Program project: Angela Binder, 2005; Leslie
       Medrano, 2011.
Faculty Advisor of students Hannah Oh, 2003; Robyn Grimes, 2004, Meggy Wang, 2005
       in the NIMH funded (PI, Gordon Hall) summer training program for minority
       students.
Current Graduate Advisees: Currently (2017-18) primary advisor to doctoral graduate
       students Alexis Adams-Clark, Melissa Barnes, & Alec Smidt.
Current Research Group: Weekly laboratory research meetings.


Academic Membership:

American Association for the Advancement of Science (Fellow, 1992)
American Psychological Association (Divisions 3; 35, 56; Fellow, 1996)
Association for Psychological Science (Fellow, 1994)
International Society for the Study of Trauma and Dissociation (Fellow, 2009)
International Society for Traumatic Stress Studies
Psychonomic Society (elected Member 1983 [Fellow, 2013])


Funding:

1985-90        Presidential Young Investigator Award from the National Science
               Foundation (BNS-8451356/BNS-8796324): $25,000 annually plus an
               additional $37,500 annually in matching funds.
1985-87        IBM Faculty Development Award: $60,000 (matched by NSF).
1985-86        Exxon Educational Foundation Award: $10,000 (matched by NSF).
1985-87        National Institute of Mental Health, R01 MH39784, “Dynamic
               Information and Mental Representation”.
1986-87        Equipment donation from Sun Microsystems of $32,900 (matched by
               NSF).
1987-91        National Institute of Mental Health, R01 MH39784, “Dynamic
               Information and Mental Representation”: $102,122 (direct costs).
1988-89        Northwest Area Funds: $9,600 (matched by NSF).
1989-90        Fellowship, Center for Advanced Study in the Behavioral Sciences:
               $20,000 in support, and office space, travel expenses, secretarial
               assistance, etc. (partially matched by NSF)
1989-90        Fellowship, Guggenheim Foundation, “Shareable Mental
               Representations”: $25,000 (matched by NSF)


                                           7
                                                                       Freyd Declaration, Exhibit 1
                                                                                           Page 7
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18    Page 21 of 76

Jennifer J. Freyd                                                 Vita – December 2018


1989-94      Research Scientist Development Award, National Institute of Mental
             Health, K02 MH00780, “Integrating Theories of Mental Representation”:
             Approximately 90% of PI's 12-month salary for 5 years.
1990-91      (with Timothy Hubbard) Research Opportunity Awards from the National
             Science Foundation for collaborative research: $9,999 (1990) and $9,998
             (1991).
1990-91      Pew Charitable Trust: $15,000 (matched by NSF).
1991-97      National Institute of Mental Health, R01 MH39784, “Dynamic
             Information and Mental Representation”: $262,375 (direct costs).
1997-98      Center for the Study of Women in Society, University of Oregon,
             “Adaptive Blindness for Abuse in Dependent Relationships”: $6,000.
1998         University of Oregon 1998 Summer Research Award, “Cognitive and
             Clinical Investigations of Betrayal Trauma Theory”: $4,000.
1999-2000    Tom and Carol Williams Fund Grant for Teaching Innovation, University
             of Oregon: $29,344.
1999-2000    Faculty Sponsor for Eileen Zurbriggen postdoctoral fellowship from the
             National Institute of Mental Health, F32 MH12068, “Conceptual and
             computer models of sexual decision making”: $55,920.
2002-2004    Northwest Health Foundation “Child abuse and health: an intervention”
             $29,000.
2006-2008    Faculty sponsor of Melissa Ming Foynes for a National Institute of Mental
             Health/American Psychological Association, Minority Fellowship. Full
             tuition and stipend provided.
2007-2010    Faculty sponsor of Robyn Grimes Gobin for a Substance Abuse and
             Mental Health Services Administration /American Psychological
             Association, Minority Fellowship. Full tuition and stipend provided
2008-2013    Consultant (funded) on “Personality and Health -- A Longitudinal Study”
             (S. Hampson, PI) from the National Institute of Health, R01 AG020048-
             10.
2009         Erskine Fellowship, University of Canterbury, New Zealand, 2009. Travel
             expenses, housing, and stipend.
2009         Research Innovation Award from the Office of the Vice President for
             Research and Graduate Studies, University of Oregon, $1,000.
2014         Faculty Research Award, University of Oregon, $5,500.
2014         Research Funding, Center for the Study of Women in Society, University
             of Oregon, $10,000
2015         Funding from the Office of the President, University of Oregon, for the
             campus climate and victimization survey, 4 terms GTF and participant
             compensation (about $75,000).
2000-open    Private donations to University or Oregon Foundation “Fund for Research
             on Trauma and Oppression” in support of J Freyd research: established in
             2000 with $50,000 by donor. Cumulative donations to date over
             $285,000.
2005-current Annual editorship teaching release and funds for editorial assistant granted
             by the International Society for the Study of Trauma & Dissociation.




                                           8
                                                                        Freyd Declaration, Exhibit 1
                                                                                            Page 8
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 22 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Books and Monographs:


Freyd, J.J. (1983). Dynamic mental representations and apparent accelerated motion.
       Doctoral dissertation, Stanford University. University Microfilms.

Freyd, J. J. (1996). Betrayal Trauma: The Logic of Forgetting Childhood Abuse.
       Cambridge, MA: Harvard University Press.

       [Hardback released in 1997; paperback released in 1998. Reviewed favorably in
       the New York Times Book Review (Jan 26, 1997), the Journal of the American
       Medical Association (1997, volume 277, 854-855), and other places. Awarded
       the Distinguished Publication Award of the Association for Women in
       Psychology, 1997. Awarded P Pierre Janet Award, International Society for the
       Study of Dissociation, 1997.]

       Excerpts of Betrayal Trauma published in the Oregon Quarterly, Summer 1997,
       pp 10-13 and in J. Hurley (Ed.), Child Abuse: Opposing Viewpoints, Greenhaven
       Press, 1999, pp 111-118.

       Spanish language edition of Betrayal Trauma: Freyd, J.J. (2003). Abusos
       sexuales en la enfancia: La lógica del olvido (Pablo Manzano, Trans.). Madrid:
       Ediciones Morata.

Freyd, J.J. & DePrince, A.P., Eds. (2001). Trauma and Cognitive Science: A Meeting of
       Minds, Science, and Human Experience. Published as a Special Issue of the
       Journal of Aggression, Maltreatment, & Trauma (Volume 4, number 2) and
       simultaneously as a hardback and soft cover book published by Haworth Press.

Freyd, J.J.& Birrell, P.J. (2013). Blind to Betrayal. John Wiley & Sons. (Also released in
       Audible)

       Translations:
      Portuguese/Brazil – Campus/Elsevier, 2013
      Russian – Piter, 2013
      Chinese/Traditional – Business Weekly/CITE, 2013
      Chinese/Simplified – Bejing Standway, 2015
      Korean – KPI, 2015
      Japanese - Aki Shobo, 2016
      Turkish - Kuraldisi, 2018


Selected Scholarly and Professional Publications and Commentaries:

Baron, J., Treiman, R., Freyd, J.J., and Kellman, P. (1979). Spelling and reading by rules.
       In: U. Frith (Ed.), Cognitive processes in spelling (pp. 159-194).




                                             9
                                                                          Freyd Declaration, Exhibit 1
                                                                                              Page 9
    Case 6:17-cv-00448-MC          Document 72        Filed 12/14/18     Page 23 of 76

Jennifer J. Freyd                                                     Vita – December 2018


Baron, J., Freyd, J.J., and Stewart, J. (1980). Individual differences in general abilities
       useful in solving problems. In R. Nickerson (Ed.), Attention and performance
       VIII (pp. 763-778). Hillsdale, NJ: Erlbaum.

Freyd, J.J. (1983). Representing the dynamics of a static form. Memory & Cognition,
       11, 342-346.

Freyd, J.J. (1983). Shareability: the social psychology of epistemology. Cognitive
       Science, 7, 191-210.

Freyd, J.J. (1983). The mental representation of action. The Behavioral and Brain
       Sciences, 6, 145-146.

Freyd, J.J. (1983). The mental representation of movement when static stimuli are
       viewed. Perception & Psychophysics, 33, 575-581.

Treiman, R., Freyd, J.J., & Baron, J. (1983). Phonological recoding and use of spelling-
      sound rules in reading of sentences. The Journal of Verbal Learning and Verbal
      Behavior, 22, 682-700.

Freyd, J.J., & Tversky, B. (1984). Force of symmetry in form perception. American
       Journal of Psychology, 97, 109-126.

Freyd, J.J., & Finke, R.A. (1984). Representational momentum. Journal of Experimental
       Psychology: Learning, Memory, and Cognition, 10, 126-132.

Freyd, J.J., & Finke, R.A. (1984). Facilitation of length discrimination using real and
       imagined context frames. American Journal of Psychology, 97, 323-341.

Freyd, J.J. (1985). Think again. [book review] Contemporary Psychology, 30, 52-53.

Finke, R.A., & Freyd, J.J. (1985). Transformations of visual memory induced by implied
       motions of pattern elements. Journal of Experimental Psychology: Learning,
       Memory, and Cognition, 11, 780-794.

Freyd, J.J. (1985). Drawing from the bottom up. [book review] Contemporary
       Psychology, 30, 776-777.

Freyd, J.J., & Finke, R.A. (1985). A velocity effect for representational momentum.
       Bulletin of the Psychonomic Society, 23, 443-446.

Finke, R.A., Freyd, J.J., & Shyi, G.C.-W. (1986). Implied velocity and acceleration
       induce transformations of visual memory. Journal of Experimental Psychology:
       General, 115, 175-188.

Freyd, J.J., & Johnson, J.Q. (1987). Probing the time course of representational
       momentum. Journal of Experimental Psychology: Learning, Memory, and
       Cognition, 13, 259-268.



                                             10
                                                                            Freyd Declaration, Exhibit 1
                                                                                               Page 10
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 24 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Kelly, M.H., & Freyd, J.J. (1987). Explorations of representational momentum.
       Cognitive Psychology, 19, 369-401.

Freyd, J.J. (1987). Dynamic mental representations. Psychological Review, 94, 427-438.

Babcock, M.K., & Freyd, J.J. (1988). Perception of dynamic information in static
      handwritten forms. American Journal of Psychology, 101, 111-130.

Freyd, J.J., Pantzer, T.M., & Cheng, J.L. (1988). Representing statics as forces in
       equilibrium. Journal of Experimental Psychology: General, 117, 395-407.

Finke, R.A., & Freyd, J.J. (1989). Mental extrapolation and cognitive penetrability:
       Reply to Ranney, and some other matters and proposals for evaluative criteria.
       Journal of Experimental Psychology: General, 118, 403-408.

Shiffrar, M., & Freyd, J.J. (1990). Apparent motion of the human body. Psychological
        Science, 1, 257-264.

Freyd, J.J., Kelly, M.H., & DeKay, M.L. (1990). Representational momentum in memory
       for pitch. Journal of Experimental Psychology: Learning, Memory, and
       Cognition, 16, 1107-1117.

Freyd, J.J. (1990). Natural selection or shareability? Behavioral and Brain Sciences, 13,
       732-734.

DeKay, M.L., & Freyd, J.J. (1991). The effects of drawing method on the
      discriminability of characters. Visible Language, 25 , 377-414.

Freyd, J.J. (1991). The facts of perception. [book review] Contemporary Psychology ,
       36, 972-974.

Freyd, J.J. (1992). Dynamic representations guiding adaptive behavior. In F. Macar, V.
       Pouthas and W.J. Friedman (Eds) Time, Action and Cognition: Towards Bridging
       the Gap (pp. 309-323). Dordrecht: Kluwer Academic Publishers.

Freyd, J.J., & Johnson, J.Q. (1992). The evolutionary psychology of priesthood celibacy.
       Behavioral and Brain Sciences, 15, 385-386.

Freyd, J.J. (1993). Five hunches about perceptual processes and dynamic
       representations. In Meyer, D. & Kornblum, S. (Eds) Attention & Performance
       XIV: Synergies in Experimental Psychology, Artificial Intelligence, and Cognitive
       Neuroscience - A Silver Jubilee (pp. 99-119). Cambridge, MA: MIT Press.




                                            11
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 11
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 25 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Freyd, J.J. (1993). Theoretical and personal perspectives on the delayed memory debate.
       In Proceedings of The Center for Mental Health at Foote Hospital's Continuing
       Education Conference, Controversies Around Recovered Memories of Incest and
       Ritualistic Abuse. Ann Arbor, Michigan: Foote Hospital. [pp. 69-108]
       Reprinted in part in: Family Violence & Sexual Assault Bulletin, 9(3), 1993, pp.
       28-33. [Also published in various places including Moving Forward, 2(5), 1993,
       pp. 6-11; Treating Abuse Today, 3 (5), 1993, pp. 13-20.]

Shiffrar, M., & Freyd, J.J. (1993). Timing and apparent motion path choice with human
        body photographs. Psychological Science, 4, 379-384.

Freyd, J.J. (1994). Circling Creativity. Psychological Science, 5, 122-126.

Freyd, J.J., & Jones, K.T. (1994). Representational momentum for a spiral path. Journal
       of Experimental Psychology: Learning, Memory, and Cognition, 20, 968-976.

Finke, R.A., & Freyd, J.J. (1994). Imagery. In R. Sternberg (Ed) Encyclopedia of
       Intelligence, Volume 1. New York: Macmillan Publishing Company. [pp. 561-
       563]

Freyd, J.J. (1994). Betrayal-trauma: Traumatic amnesia as an adaptive response to
       childhood abuse. Ethics & Behavior, 4, 307-329.

Freyd, J.J., & Pantzer, T.M. (1995). Static patterns moving in the mind. In S.M. Smith,
       T. B. Ward, & R. A. Finke (Eds) The Creative Cognition Approach. Cambridge,
       MA: MIT Press. [pp. 181-204]

Freyd, J. J. & Gleaves, D. H (1996). Remembering Words Not Presented in Lists:
       Implications for the Recovered/False Memory Controversy? Journal of
       Experimental Psychology: Learning, Memory, and Cognition, 22, 811-813.

Chatterjee, S. H., Freyd, J.J., & Shiffrar M. (1996). Configural processing in the
       perception of apparent biological motion. Journal of Experimental Psychology:
       Human Perception and Performance, 22, 916-929.

Freyd, J.J. (1996). The science of memory: Apply with caution. Traumatic StressPoints,
       10 (4), pp. 1 & 8.

Freyd, J.J. (1997). Student web publishing in psychology. The Lizard, Teaching
       Effectiveness Program, University of Oregon, Spring 1997, Issue Number 41, 7-8.

Freyd, J.J. (1997). Violations of power, adaptive blindness, and betrayal trauma theory.
       Feminism & Psychology, 7, 22-32.

DePrince, A.P. and Freyd, J.J. (1997). So what’s the dispute about? The Judges' Journal:
      A Quarterly of the Judicial Division of the American Bar Association. 36(3), 70-
      72.




                                           12
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 12
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18    Page 26 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Gleaves, D. H. & Freyd, J.J. (1997). Questioning additional claims about the “false
      memory syndrome” epidemic. American Psychologist, 52, 993-994.

Freyd, J.J. (1997). Clearly talking to many. Contemporary Psychology, 42, 856.

DePrince, A.P. and Freyd, J.J. (1998). Trauma, Science, and Society [Book review]
      Contemporary Psychology, 43, 398-399.

Freyd, J. J. (1998). Science in the Memory Debate. Ethics & Behavior, 8, 101-113.

Freyd, J. J., S. R. Martorello, J. S. Alvarado, A. E. Hayes, & J. C. Christman (1998).
       Cognitive environments and dissociative tendencies: Performance on the Standard
       Stroop task for high versus low dissociators. Applied Cognitive Psychology, 12,
       S91-S103.

Freyd, J.J. (1999). Blind to Betrayal: New Perspectives on Memory for Trauma. The
       Harvard Mental Health Letter, 15 (12) 4-6.

Veldhuis, C. B., & Freyd, J. J. (1999). Groomed for silence, groomed for betrayal. In M.
      Rivera (Ed.), Fragment by Fragment: Feminist Perspectives on Memory and
      Child Sexual Abuse (pp. 253-282). Charlottetown, PEI Canada: Gynergy Books.

DePrince, A.P. & Freyd, J.J. (1999). Review of Truth in Memory (Lynn & McConkey,
      Eds.) American Journal of Clinical Hypnosis, 41, 281-283.

DePrince, A.P. & Freyd, J.J. (1999). Dissociative tendencies, attention, and memory.
      Psychological Science, 10, 449-452.

Freyd, J. J. & Quina, K. (2000). Feminist ethics in the practice of science: The contested
       memory controversy as an example. In M. Brabeck (Ed) Practicing Feminist
       Ethics in Psychology (pp. 101-124). Washington, D.C.: American Psychological
       Association.

Becker, K.A. & Freyd, J.J. (2000). Book review of Pillemer’s Momentous Events.
       biography: an international quarterly, 23, 372-374.

DePrince, A.P. & Freyd, J.J. (2001). The meeting of trauma & cognitive science: Facing
      challenges and creating opportunities at the crossroads, Journal of Aggression,
      Maltreatment, & Trauma, 4 (2), 1-8. [Also in: Freyd, J.J. & DePrince, A.P.
      (Eds). (2001). Trauma and Cognitive Science: A Meeting of Minds, Science, and
      Human Experience. New York: Haworth Press.]

Freyd, J.J. & DePrince, A.P. (2001). Perspectives on memory for trauma and cognitive
       processes associated with dissociative tendencies, Journal of Aggression,
       Maltreatment, & Trauma., 4, 137-163. [Also in: Freyd, J.J. & DePrince, A.P.
       (Eds). (2001). Trauma and Cognitive Science: A Meeting of Minds, Science, and
       Human Experience. New York: Haworth Press.]




                                            13
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 13
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 27 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Freyd, J.J. & DePrince, A.P. (2001). Finding a secret garden in trauma research, Journal
       of Aggression, Maltreatment, & Trauma, 4 (2), 305-309. [Also in: Freyd, J.J. &
       DePrince, A.P. (Eds). (2001). Trauma and Cognitive Science: A Meeting of
       Minds, Science, and Human Experience. New York: Haworth Press.]

Becker, K.A. & Freyd, J.J. (2001). Legal remedies for sexual abuse survivors (book
       review of Sexual Abuse Litigation: A Practical Resource for Attorneys,
       Clinicians, and Advocates) Psychology of Women’s Quarterly, 25, 258 - 259.

DePrince, A.P. & Freyd, J.J. (2001). Memory and dissociative tendencies: The roles of
      attentional context and word meaning in a directed forgetting task. Journal of
      Trauma & Dissociation, 2(2), 67-82.

Stoler, L., Quina, K., DePrince, A.P &. Freyd, J. J. (2001). Recovered memories. In J.
        Worrell (Ed.) Encyclopedia of Women and Gender, Volume Two. (pp 905-917)
        San Diego, California and London: Academic Press.

Freyd, J.J., DePrince, A.P., & Zurbriggen, E.L. (2001). Self-reported memory for abuse
       depends upon victim-perpetrator relationship. Journal of Trauma & Dissociation
       2(3), 5-17.

Freyd, J.J. (2001). Memory and Dimensions of Trauma: Terror May be ‘All-Too-Well
       Remembered’ and Betrayal Buried. In J.R. Conte (Ed) Critical Issues in Child
       Sexual Abuse: Historical, Legal, and Psychological Perspectives. (pp 139-173)
       Sage Publications: Thousand Oaks, CA.

Freyd, J.J. (2002). In the wake of terrorist attack hatred may mask fear. Analyses of
       Social Issues and Public Policy. 2, 5-8. <http://www.asap-spssi.org/vol2i1b.htm>
       [Earlier version published as: Misplaced anger may mask fear and sadness. [Op-
       Ed article] Register Guard, September 24, 2001, p. 9A.]

Hayes, A.E. & Freyd, J.J. (2002). Representational momentum when attention is
       divided. Visual Cognition, 9, 8-27 [Also published as Hayes, A.E. & Freyd, J.J.
       (2002) Representational momentum when attention is divided. In I. M. Thornton
       & T.L. Hubbard (Eds) Representational Momentum: New Findings, New
       Directions (pp 8-27) New York: Taylor & Francis Inc.]

Sivers, H., Schooler, J. , Freyd, J. J. (2002). Recovered memories. In V.S. Ramachandran
        (Ed.) Encyclopedia of the Human Brain, Volume 4. (pp 169-184). San Diego,
        California and London: Academic Press.

DePrince, A.P. & Freyd, J.J. (2002). The harm of trauma: Pathological fear, shattered
      assumptions, or betrayal? In J. Kauffman (Ed.) Loss of the Assumptive World: a
      theory of traumatic loss. (pp 71-82). New York: Brunner-Rutledge.

DePrince, A.P. & Freyd, J.J. (2002). The intersection of gender and betrayal in trauma.
      In R. Kimerling, P.C. Ouimette, & J. Wolfe (Eds.) Gender and PTSD. (pp 98-
      113). New York: Guilford Press.



                                           14
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 14
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18    Page 28 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Goldsmith, R. & Freyd, J. (2002). Teaching psychology of women with accuracy and
      optimism. Book Review. Contemporary Psychology, 47, 613-616.

Zurbriggen, E.L., Pearce, G.E. & Freyd, J.J. (2003). Evaluating the impact of betrayal for
       children exposed in photographs. Children & Society, 17, 305-320.

Freyd, J. J. (2003). Memory for abuse: What can we learn from a prosecution sample?
       Journal of Child Sexual Abuse, 12(2), 97-103.

Zurbriggen, E.L. & Freyd, J.J. (2004). The link between childhood sexual abuse and
       risky sexual behavior: The role of dissociative tendencies, information-
       processing effects, and consensual sex decision mechanisms. In L.J. Koenig, L.S.
       Doll, A. O'Leary, & W. Pequegnat (Eds.) From Child Sexual Abuse to Adult
       Sexual Risk: Trauma, Revictimization, and Intervention. (pp 135-158)
       Washington, D.C.: American Psychological Association.

Becker-Blease, K.A., Deater-Deckard, K., Eiley, T, Freyd, J.J., Stevenson, J., & Plomin,
      R. (2004). A genetic analysis of individual differences in dissociative behaviors in
      childhood and adolescence. The Journal of Child Psychology and Psychiatry, 45,
      522-532.

Becker-Blease, K.A. & Freyd, J.J., & Pears, K.C. (2004). Preschoolers' memory for
      threatening information depends on trauma history and attentional context:
      Implications for the development of dissociation. Journal of Trauma &
      Dissociation, 5(1), 113-131.

DePrince, A.P. & Freyd, J.J. (2004). Forgetting trauma stimuli. Psychological Science,
      15, 488-492.

Birrell, P.J., & Freyd, J.J. (2004). Speaking for ourselves: unmasking the hidden agenda
         of the false memory controversy. [book review] Ethics & Behavior, 14, 89-92.

DePrince, A.P., Allard, C.B., Oh, H., & Freyd, J.J. (2004). What's in a name for memory
      errors? Implications and ethical issues arising from the use of the label "false
      memory" for errors in memory for details. Ethics & Behavior, 14, 201-233.

Goldsmith, R.E., Barlow, M.R., & Freyd, J.J. (2004). Knowing and not knowing about
      trauma: Implications for therapy. Psychotherapy: Theory, Research, Practice,
      Training, 41, 448-463.

DePrince, A.P. & Freyd, J.J. (2004). Costs and benefits of being asked about trauma
      history. Journal of Trauma Practice, 4(3), 23-35.

Becker-Blease, K.A., & Freyd, J.J. (2005). Beyond PTSD: An evolving relationship
       between trauma theory and family violence research. Journal of Interpersonal
       Violence, 20, 403-411.

Freyd, J.J., Putnam, F.W., Lyon, T.D., Becker-Blease, K. A., Cheit, R.E., Siegel, N.B., &
       Pezdek, K. (2005). The science of child sexual abuse. Science, 308, 501.


                                           15
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 15
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 29 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Freyd, J.J., Putnam, F.W., Lyon, T.D., Becker-Blease, K. A., Cheit, R.E., Siegel, N.B., &
       Pezdek, K. (2005). The problem of child sex abuse [Response to letters].
       Science, 309, 1183-1185.

Cheit, R.E. & Freyd, J.J. (2005). Let's have an honest fight against child sex abuse.
       Brown University Child & Adolescent Behavior Letter, 21(6), 8. [Reprinted as
       Cheit, R.E. & Freyd, J.J. (2006) “Funding for child abuse prevention programs
       must be increased”, pp 124-127, in L. Almond (Ed.) Child Abuse, Greenhaven
       Press.]

Goldsmith, R. & Freyd, J.J. (2005). Awareness for emotional abuse. Journal of
      Emotional Abuse, 5(1), 95-123.

Freyd, J.J., Klest, B., & Allard, C.B. (2005). Betrayal trauma: Relationship to physical
       health, psychological distress, and a written disclosure intervention. Journal of
       Trauma & Dissociation, 6(3), 83-104.

Middleton, W. Cromer, L. & Freyd, J.J. (2005). Remembering the past: Anticipating a
      future. Australasian Psychiatry, 13(3), 223-233.

Freyd, J.J. (2006). Long Live the Journal of Trauma & Dissociation. [Editorial] Journal
       of Trauma & Dissociation, 7(1), 1-3.

Becker-Blease, K.A. & Freyd, J.J. (2006). Research participants telling the truth about
      their lives: the ethics of asking and not asking about abuse. American
      Psychologist, 6(3), 218-226.

Goldberg, LR. & Freyd, J.J. (2006). Self-reports of potentially traumatic experiences in
      an adult community sample: Gender differences and test-retest stabilities of the
      items in a Brief Betrayal-Trauma Survey. Journal of Trauma & Dissociation,
      7(3), 39-63.

Cromer, L.D., Freyd, J.J., Binder, A., DePrince, A.P., & Becker-Blease, K.A (2006).
      What’s the risk in asking? Participant reaction to trauma history questions
      compared with other personal questions. Ethics & Behaviour, 16, 347-362.

Birrell, P.J. & Freyd, J.J. (2006). Betrayal trauma: Relational models of harm and
         healing. Journal of Trauma Practice, 5(1), 49-63.

Freyd, J.J. (2006). The Social Psychology of Cognitive Repression Behavioral and Brain
       Sciences. 29, 518-519.

Cromer, L.D. & Freyd, J.J. (2007). What influences believing abuse reports? The roles of
      depicted memory persistence, participant gender, trauma history, and sexism.
      Psychology of Women’s Quarterly, 3, 13-22.

Freyd, J.J., DePrince, A.P., & Gleaves, D. (2007). The State of Betrayal Trauma
       Theory: Reply to McNally (2007) -- Conceptual Issues and Future Directions.
       Memory, 15, 295-311.


                                            16
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 16
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 30 of 76

Jennifer J. Freyd                                                   Vita – December 2018


DePrince, A.P, Freyd, J.J., & Malle, B. (2007). A replication by another name: A
      response to Devilly et al. (2007). Psychological Science, 18, 218-219.

Becker Blease, K.A. & Freyd, J.J. (2007). The Ethics of Asking about Abuse and the
       Harm of "Don't Ask Don't Tell" . American Psychologist, 62, 330-332.

Veldhuis, C.. & Freyd, J.J. (2007). Primary Prevention of Violence by Adults: Let’s Not
      Overlook the Impacts of Having Been a Victim of Abuse. Trauma Psychology,
      Division 56, American Psychological Association, Newsletter. 2(2), 3-4.

DePrince, A.P. & Freyd, J.J. (2007). Trauma-induced dissociation. In M.J. Friedman,
      T.M. Keane, & P.A. Resick (Eds.), Handbook of PTSD: Science & Practice (pp
      135-150). New York: Guilford Press.

Becker-Blease, K.A., & Freyd, J.J. (2007). Dissociation and Memory for Perpetration
      among Convicted Sex Offenders. Co-published in Journal of Trauma &
      Dissociation, 8(2), 69-80, and in Brown, L.S. & Quina, K. (Eds.). Trauma and
      Dissociation in Convicted Offenders: Gender, Science, and Treatment Issues.
      New York: Haworth Press.

Klest, B. K. & Freyd, J.J. (2007). Global Ratings of Essays About Trauma: Development
        of the GREAT Code, and Correlations with Physical and Mental Health
        Outcomes. Journal of Psychological Trauma, 6(1), 1-20.

Freyd, J.J. (2007). Archiving Dissociation as a Precaution against Dissociating
       Dissociation. [Editorial] Journal of Trauma & Dissociation, 8(3), 1-5.

Tang, S.S., Freyd, J.J., & Wang, M. (2007). What Do We Know About Gender in the
       Disclosure of Child Sexual Abuse? Journal of Psychological Trauma. 6(4), 1-26.

Goldsmith, R., Tang, S.S.S., & Freyd, J.J. (2008). Policy and Practice Implications. In C.
      Hilarski, J.S. Wodarski, & M. Feit (Eds) Handbook of Social Work in Child and
      Adolescent Sexual Abuse. (pp 253-277) New York: Haworth Press/Taylor &
      Francis Group.

Brown, L.S. & Freyd, J.J. (2008). PTSD criterion A and betrayal trauma: A modest
      proposal for a new look at what constitutes danger to self. Trauma Psychology,
      Division 56, American Psychological Association, Newsletter. 3(1), 11-15.

Hulette, A. C., Freyd, J. J., Pears, K. C., Kim, H. K., Fisher, P.A., & Becker-Blease, K.
       A. (2008). Dissociation and posttraumatic symptoms in maltreated preschool
       children. Journal of Child and Adolescent Trauma, 1(2), 93-108.

Freyd, J.J. (2008) Giving psychology away on Wikipedia. Trauma Psychology, Division
       56, American Psychological Association, Newsletter. 3(2), 27.

Freyd, J.J. (2008). A new publisher, a new archive, and an old mystery. [Editorial]
       Journal of Trauma & Dissociation, 9(4), 439-444.



                                            17
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 17
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 31 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Becker-Blease, K.A. & Freyd, J.J. (2008). A Preliminary Study of ADHD Symptoms and
      Correlates: Do Abused Children Differ from Non-Abused Children? Journal of
      Aggression, Maltreatment, & Trauma, 17(1), 133-140.

Freyd, J.J. (2008) Betrayal trauma. In G. Reyes, J.D. Elhai, & J.D. Ford (Eds)
       Encyclopedia of Psychological Trauma. (p. 76). New York: John Wiley & Sons.

Freyd, J.J. (2008) What juries don’t know: Dissemination of research on victim response
       is essential for justice. Trauma Psychology, Division 56, American Psychological
       Association, Newsletter. 3(3), 15-18. [Excerpted in the April 2010 newsletter of
       the Blackburn Center Against Domestic and Sexual Violence, Greensburg, PA.]

Pezdek, K. & Freyd, J.J. (2008). False Memory. In C.M. Renzetti & J.L. Edleson (Eds.),
      Encyclopedia of Interpersonal Violence (Vol 1, pp. 236-237), Thousand Oaks,
      CA: Sage Publications.

Barlow, M. R. & Freyd, J. J. (2009). Adaptive dissociation: Information processing and
      response to betrayal. In P. F. Dell and J. A. O'Neil (Eds.), Dissociation and the
      Dissociative Disorders: DSM-V and Beyond (pp. 93 - 105). New York:
      Routledge. [Short version preprinted as: Barlow, M.R. & Freyd, J.J. (2007)
      Adaptive Dissociation: Information Processing and Response to betrayal.
      International Society for the Study of Trauma and Dissociation News, 25 (3), 5-
      7.]

Foynes, M.M., Freyd, J.J., & DePrince, A. (2009). Child abuse: Betrayal and disclosure.
      Child Abuse and Neglect, 33, 209-217.

Goldsmith, R.E., Freyd, J.J. & DePrince, A.P.(2009). To Add Insight to Injury:
      Childhood Abuse, Abuse Perceptions, and the Emotional and Physical Health of
      Young Adults. Journal of Aggression, Maltreatment & Trauma, 18, 350 — 366

Freyd, J.J. (2009) Rules of conscience: Betray ethics, betray trust [Letter]. BMJ, 338,
       b2191.

Becker-Blease, K.A., Cheit, R.E., & Freyd, J.J. (2009). Sexual abuse: Legal and public
      policy perspectives. In R. A. Shweder (Ed.) The Child: An Encyclopedic
      Companion. (pp. 885-887), Chicago: University of Chicago Press.

Platt, M., Barton, J., & Freyd, J.J. (2009). A betrayal trauma perspective on domestic
        violence. In E. Stark & E. S. Buzawa (Eds.) Violence against Women in Families
        and Relationships (Volume 1, pp. 185-207). Westport, CT: Greenwood Press.

Freyd, J.J. (2009). Journal Ethics and Impact. [Editorial] Journal of Trauma &
       Dissociation, 10, 377 – 384.

Gobin, R.L. & Freyd, J.J. (2009). Betrayal and revictimization: Preliminary findings.
       Psychological Trauma: Theory, Research, Practice, and Policy, 1, 242-257.




                                            18
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 18
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 32 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. (2009). Exposure to betrayal trauma and risks to the well being of girls and
       women. CSWS Research Matters. Retrieved from http://csws.uoregon.edu/wp-
       content/docs/publications/ResearchMatters/2009_fallRM.pdf.

Cromer, L.D. & Freyd, J.J. (2009). Hear no evil, see no evil? Associations of gender,
      trauma history, and values with believing trauma vignettes. Analyses of Social
      Issues and Public Policy, 9, 85-96.

Pezdek, K. & Freyd, J.J. (2009). The fallacy of generalizing from egg salad in false belief
      research. Analyses of Social Issues and Public Policy, 9, 177-183.

DePrince, A.P., Becker-Blease, K.A., Freyd, J, J. (2009). Forgetting sexual abuse:
      Conceptualizations of why and how questions. In V. Ardino (Ed.), Il Disturbo
      Post-traumatico da Stress nello sviluppo. ["Developmental PTSD"] (pp. 153-
      171). Milan, Italy: Unicopli.

Kaehler, L.A. & Freyd, J.J. (2009). Borderline personality characteristics: A betrayal
      trauma approach. Psychological Trauma: Theory, Research, Practice, and
      Policy, 1, 261-268.

Freyd, J.J., Klest, B., & DePrince, A.P. (2010). Avoiding awareness of betrayal:
       Comment on Lindblom and Gray (in press). Applied Cognitive Psychology, 24,
       20-26.

Nagi, M., Suganuma, M., Nijhawan, R., Freyd, J., Miller, G. F., & Watanabe, K. (2010).
       Conceptual influence on the flash lag effect and representational momentum. In
       R. Nijhawan & B. Khurana (Eds.), Space and Time in Perception and Action.
       (pp. 366-378). Cambridge, UK: Cambridge U. Press.

Zurbriggen, E.L., Gobin, R., & Freyd, J.J. (2010). Childhood Emotional Abuse Predicts
       Late Adolescent Sexual Aggression Perpetration and Victimization. Journal of
       Aggression, Maltreatment & Trauma, 19, 204-223.

Freyd, J.J. (2010). State of the Journal. [Editorial] Journal of Trauma & Dissociation,
       11, 385-386.

Martin, C.G., Cromer, L.D. & Freyd, J.J. (2010) Teachers’ Beliefs about Maltreatment
       Effects on Student Learning and Classroom Behavior. Journal of Child &
       Adolescent Trauma, 3, 245 - 254.

Foynes, M.M. & Freyd, J.J. (2011). The Impact of Skills Training on Responses to the
      Disclosure of Mistreatment. Psychology of Violence, 1, 66-77.

Becker-Blease, K.A., DePrince, A.P., & Freyd, J.J. (2011). Why and how people forget
      sexual abuse. In V. Ardino (Ed.), Posttraumatic Syndromes in Children and
      Adolescents. (pp 135-155) West Sussex, UK: Wiley/Blackwell.

Hulette, A.C., Kaehler, L.A., & Freyd, J.J. (2011). Intergenerational associations
       between trauma and dissociation. Journal of Family Violence, 26, 217-225.


                                            19
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 19
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 33 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Hulette, A.C., Freyd, J.J., & Fisher, P. A. (2011). Dissociation in middle childhood
       among foster children with early maltreatment experiences. Child Abuse &
       Neglect, 35, 123-126.

Chu, A.T., Pineda, A.S., DePrince, A.P., & Freyd, J.J. (2011). Vulnerability and
      protective factors for child abuse and maltreatment. In J.W. White, M.P. Koss, &
      A.E. Kazdin (Eds.) Violence against women and children, Volume 1: Mapping the
      Terrain (pp 55-75). Washington, DC: American Psychological Association.

Freyd, J.J. (2011). Journal vitality, intellectual integrity, and the problems of McEthics
       [Editorial] Journal of Trauma & Dissociation, 12, 475-481.

DePrince, A.P, Brown, L.S., Cheit, R.E., Freyd, J.J., Gold, S.N., Pezdek, K. & Quina, K
      (2012). Motivated forgetting and misremembering: Perspectives from Betrayal
      Trauma Theory. In Belli, R. F. (Ed.), True and False Recovered Memories:
      Toward a Reconciliation of the Debate (Nebraska Symposium on Motivation 58)
      (pp 193-243). New York: Springer.

Goldsmith, R., Freyd, J.J., & DePrince, A.P. (2012) Betrayal trauma: Associations with
      psychological and physical symptoms in young adults. Journal of Interpersonal
      Violence, 27, 547-567.

Edwards, V. J., Freyd, J. J., Dube, S.R., Anda, R.F., & Felitti, V.J. (2012). Health
      outcomes by closeness of sexual abuse perpetrator: A test of Betrayal Trauma
      Theory. Journal of Aggression, Maltreatment & Trauma, 21, 133-148.

Platt, M. & Freyd, J.J. (2012) Trauma and Negative Underlying Assumptions in Feelings
        of Shame: An Exploratory Study. Psychological Trauma: Theory, Research,
        Practice, and Policy, 4, 370-378.

Kaehler, L.A., & Freyd, J.J. (2012) Betrayal Trauma and Borderline Personality
      Characteristics: Gender Differences. Psychological Trauma: Theory, Research,
      Practice, and Policy, 4, 379-385.

Tang, S.S., & Freyd, J.J. (2012). Betrayal trauma and gender differences in posttraumatic
       stress. Psychological Trauma: Theory, Research, Practice, and Policy, 4, 469-
       478.

Barlow, M. R., Cromer, L. D., Caron, H., & Freyd, J. J. (2012). Comparison of normative
      and diagnosed dissociation on attachment to companion animals and stuffed
      animals. Psychological Trauma: Theory, Research, Practice, and Policy, 4, 501-
      506.

Freyd, J.J. (2012). A Plea to University Researchers. [Editorial] Journal of Trauma &
       Dissociation, 13, 497-508.

Smith, C.P. & Freyd, J.J. (2013). Dangerous Safe Havens: Institutional Betrayal
       Exacerbates Sexual Trauma. Journal of Traumatic Stress, 26, 119-124.



                                             20
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 20
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 34 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Martin, C.G., Cromer, L.D., DePrince, A.P. & Freyd, J.J. (2013). The role of cumulative
       trauma, betrayal, and appraisals in understanding trauma symptomatology.
       Psychological Trauma: Theory, Research, Practice, and Policy, 5, 110-118.

Johnson-Freyd, S. & Freyd, J.J. (2013). Revenge and forgiveness or betrayal blindness?
      The Behavioral and Brain Sciences, 36, 23-24.

Foynes, M.M. & Freyd, J.J. (2013). An Exploratory Study Evaluating Responses to the
      Disclosure of Stressful Life Experiences as they Occurred in Real Time.
      Psychological Trauma: Theory, Research, Practice, and Policy, 5, 295-300.

Kaehler, L.A., Babcock, R., DePrince, A.P., Freyd, J.J. (2013). Betrayal trauma. In J.D.
       Ford & C.A. Courtois (Eds.) Treating Complex Traumatic Stress Disorders in
       Children and Adolescents: Scientific Foundations and Therapeutic Models (pp
       62-78). New York: The Guilford Press.

Klest, B., Freyd, J.J., Hampson, S.E., & Dubanoski, J.P. (2013). Trauma, socioeconomic
        resources, and self-rated health in an ethnically diverse adult cohort. Ethnicity and
        Health, 18, 97-113.

Freyd, J.J. (2013). Preventing Betrayal. [Editorial] Journal of Trauma & Dissociation,
       14, 495-500.

Klest, B., Freyd, J.J., & Foynes, M.M. (2013). Trauma exposure and posttraumatic
        symptoms in Hawaii: Gender, ethnicity, and social context. Psychological
        Trauma: Theory, Research, Practice, and Policy, 5, 409-416.

Foynes, M.M., Platt, M., Hall, G.C.N., Freyd, J.J. (2014). The impact of Asian values and
      victim−perpetrator closeness on the disclosure of emotional, physical, and sexual
      abuse. Psychological Trauma: Theory, Research, Practice, and Policy, 6(2), 134-
      141.

Bernstein, R.E., & Freyd, J.J. (2014). Trauma at home: How betrayal trauma and
       attachment theories understand the human response to abuse by an attachment
       figure. New Directions in Psychotherapy and Relational Psychoanalysis, 8, 18-
       41.

Smith, C.P, Gómez, J. M., & Freyd, J. J. (2014). The Psychology of Judicial Betrayal.
       Roger Williams University Law Review, 19, 451-475.

Gómez, J. M., Smith, C. P., & Freyd, J. J. (2014). Zwischenmenschlicher und
     institutioneller verrat [Interpersonal and institutional betrayal]. In R. Vogt (Ed.),
     Verleumdung und Verrat: Dissoziative Störungen bei schwer traumatisierten
     Menschen als Folge von Vertrauensbrüchen (pp. 82-90). Roland, Germany:
     Asanger Verlag.




                                             21
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 21
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 35 of 76

Jennifer J. Freyd                                                   Vita – December 2018


DePrince, A.P. & Freyd, J.J. (2014). Trauma-induced dissociation. In M.J. Friedman,
      T.M. Keane, & P.A. Resick (Eds.), Handbook of PTSD: Science & Practice,
      Second Edition (pp 219-233). New York: Guilford Press. [Updated version of
      DePrince & Freyd (2007).]

Smith, C.P. & Freyd, J.J. (2014). Institutional betrayal. American Psychologist, 69, 575-
       587.

Gobin, R.L. & Freyd, J.J. (2014). The Impact of Betrayal Trauma on the Tendency to
       Trust. Psychological Trauma: Theory, Research, Practice, and Policy, 6, 505-511

Smith, C.P. & Freyd, J.J. (2014). The courage to study what we wish did not exist.
       [Editorial] Journal of Trauma & Dissociation, 15, 521-526.

Delker, B.C. & Freyd, J.J. (2014). From betrayal to the bottle: Investigating possible
       pathways from trauma to problematic substance use. Journal of Traumatic Stress,
       27, 576-584.

Gómez, J. M., Kaehler, L. A., & Freyd, J. J. (2014). Are hallucinations related to betrayal
     trauma exposure? A three-study exploration. Psychological Trauma: Theory,
     Research, Practice, & Policy, 6, 675-682.

Gómez, J. M., Becker-Blease, K., & Freyd, J. J. (2015). A brief report on predicting self-
     harm: Is it gender or abuse that matters? Journal of Aggression, Maltreatment, &
     Trauma, 24, 203-214.

Platt, M.G., & Freyd, J. J. (2015). Betray my trust, shame on me: Shame, dissociation,
        fear, and betrayal trauma. Psychological Trauma: Theory, Research, Practice, &
        Policy, 7, 398-404.

Bernstein, R. E., Delker, B. C., Knight, J. A., & Freyd, J. J. (2015) Hypervigilance in
       college students: Associations with betrayal and dissociation and psychometric
       properties in a Brief Hypervigilance Scale. Psychological Trauma: Theory,
       Research, Practice, & Policy, 7, 448-445.

Gómez, J. M., Rosenthal, M. N., Smith, C. P., & Freyd, J. J. (2015). Participant reactions
     to questions about gender-based sexual violence: Implications for campus climate
     surveys. eJournal of Public Affairs: Special Issue on Higher Education’s Role on
     Preventing and Responding to Gender-Based Violence, 4(2), 39-71.

Freyd, J.J. (2015). Proposal for a National Institute on Sexual Violence. [Editorial]
       Journal of Trauma & Dissociation, 16, 497-499.

Reinhardt, K. M., Smith, C. P., & Freyd, J. J. (2016). Came to serve, left betrayed; MST
      and the trauma of betrayal. In L. S. Katz (Ed.), Understanding and treating
      military sexual trauma (pp. 61-78). New York: Springer.

Rosenthal, M.N., Smidt, A.M., & Freyd, J.J. (2016). Still second class: Sexual
      harassment of graduate students. Psychology of Women Quarterly, 40, 364-377.


                                            22
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 22
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 36 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. (2016). A Brief Report on the Status of the Journal of Trauma & Dissociation.
       [Editorial] Journal of Trauma & Dissociation, 17, 523-526.

Gomez, J.M., Smith, C.P, Gobin, R.L., Tang, S.S., & Freyd, J.J. (2016). Collusion,
     Torture, and Inequality: Understanding the Actions of the American
     Psychological Association as Institutional Betrayal [Editorial]. Journal of
     Trauma & Dissociation, 17, 527–544.

Smith, C.P., Cunningham, S., & Freyd, J.J. (2016). Sexual Violence, Institutional
       Betrayal, and Psychological Outcomes for LGB College Students. Translational
       Issues in Psychological Science, 2, 351-360.

Birrell, P.J., Bernstein, R.E., & Freyd, J.J. (2017). With the fierce and loving embrace of
         another soul: Finding connection and meaning after the profound disconnection of
         betrayal trauma. In E.M. Altmaier (Ed), Reconstructing Meaning after Trauma:
         Theory, Research and Practice. (pp 29-43). Academic Press.

Rosenthal, M.N. & Freyd, J.J. (2017). Silenced by betrayal: The path from childhood
      trauma to diminished sexual communication in adulthood. Journal of Aggression,
      Maltreatment & Trauma, 26, 3-17.

Platt, M.G., Luoma, J.B, & Freyd, J.J. (2017) Shame and dissociation in survivors of high
        and low betrayal trauma. Journal of Aggression, Maltreatment & Trauma, 26,
        34-49.

Wright, N.M., Smith, C.P., & Freyd, J.J. (2017) Experience of a lifetime: Study abroad,
       trauma, and institutional betrayal. Journal of Aggression, Maltreatment and
       Trauma, 26, 50-68.

Becker Blease, K. & Freyd, J.J. (2017) Additional Questions about the Applicability of
       "False Memory" Research. Applied Cognitive Psychology, 31, 34-36.

Lewis, J. & Freyd, J.J. (2017). Recovered Memory. In A. Wenzel (Ed.) The SAGE
       Encyclopedia of Abnormal and Clinical Psychology. (pp 2811-2814). Thousand
       Oaks, CA: SAGE Publications.

Gobin, R.L. & Freyd, J.J. (2017). Do Participants Detect Sexual Abuse Depicted in a
       Drawing? Investigating the Impact of Betrayal Trauma Exposure on State
       Dissociation and Betrayal Awareness, Journal of Child Sexual Abuse, 26, 233-
       245. DOI: 10.1080/10538712.2017.1283650.

Gómez, J. M., & Freyd, J. J. (2017). High betrayal child sexual abuse and hallucinations:
     A test of an indirect effect of dissociation. Journal of Child Sexual Abuse, 26,
     507-518. DOI: 10.1080/10538712.2017.1310776.

Harsey, S., Zurbriggen, E., & Freyd, J.J. (2017). Perpetrator Responses to Victim
       Confrontation: DARVO and Victim Self-Blame. Journal of Aggression,
       Maltreatment, & Trauma, 26, 644-663. DOI: 10.1080/10926771.2017.1320777.



                                            23
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 23
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 37 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Delker, B.C. & Freyd, J.J. (2017). Betrayed? That’s me: Implicit and Explicit Betrayed
       Self-Concept in Young Adults Abused as Children. Journal of Aggression,
       Maltreatment, & Trauma, 26, 701–716. DOI: 10.1080/10926771.2017.1308982.

Freyd, J.J. (2017). Attributes, Behaviors, or Experiences? Lessons from Research on
       Trauma Regarding Gender Differences. [Editorial] Journal of Trauma &
       Dissociation, 18, 645-648. http://dx.doi.org/10.1080/15299732.2017.1358687.

Smith, C. P., & Freyd, J.J. (2017). Insult, then injury: Interpersonal and institutional
       betrayal linked to health and dissociation. Journal of Aggression, Maltreatment,
       & Trauma, 26, 1117-1131, DOI: 10.1080/10926771.2017.1322654

Rosenthal, M., Smith, C.P, & Freyd, J.J. (2017). Behind closed doors: University
      employees as stakeholders in campus sexual violence. Journal of Aggression,
      Conflict and Peace Research, 9, 290-304. https://doi.org/10.1108/JACPR-02-
      2017-0272

Cromer, L.D., Vasquez, L., Gray, M.E., Freyd, J.J. (2018). The Relationship of
      Acculturation to Historical Loss Awareness, Institutional Betrayal, and the
      Intergenerational Transmission of Trauma in the American Indian Experience.
      Journal of Cross Cultural Psychology, 49, 99–114.

Holland, K. J., Cortina, L. M., & Freyd, J. J. (2018). Compelled disclosure of college
       sexual assault. American Psychologist, 73, 256-268.
       http://dx.doi.org/10.1037/amp0000186

Delker, B.C., Smith, C.P., Rosenthal, M., Bernstein, R., & Freyd, J.J. (2018). When
       home is where the harm is: Family betrayal and posttraumatic outcomes in young
       adulthood. Journal of Aggression, Malpractice, & Trauma, 27, 720-743. DOI:
       10.1080/10926771.2017.1382639

Rosenthal, M. & Freyd, J.J. (2018) Sexual Violence on Campus: No Evidence that
      Studies Are Biased Due to Self-Selection. Dignity: A Journal on Sexual
      Exploitation and Violence: 3, 1, Article 7. DOI: 10.23860/dignity.2018.03.01.07 

Smidt, A.M. & Freyd, J.J. (2018). Government Mandated Institutional Betrayal
       [Editorial] Journal of Trauma & Dissociation, 19, 491-499. DOI:
       10.1080/15299732.2018.1502029

Martin, C. G., Kim, H. K., & Freyd, J. J. (2018). In the spirit of full disclosure: Maternal
       distress, emotion validation, and adolescent disclosure of distressing experiences.
       Emotion, 18, 400-411.

Gómez, J. M., & Freyd, J. J. (2018). Psychological outcomes of within-group sexual
     violence: Evidence of cultural betrayal. Journal of Immigrant & Minority Health,
     20, 1458-1467. doi: 10.1007/s10903-017-0687-0




                                             24
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 24
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 38 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Martin, C.G., Kim, H.K., Freyd, J.J. (in press) Overwhelmed by Emotion: Pathways
       from Maternal History of Child Abuse to Mothers’ Negative Emotional
       Responsivity. Family Process.

Holland, K. J., Cortina, L. M., & Freyd, J. J. (in press). Advocating Alternatives to
       Mandatory Reporting of College Sexual Assault: Reply to Newins (2018).
       American Psychologist, in press.

Gómez, J. M., & Freyd, J. J. (in press). Betrayal/trauma. In J. J. Ponzetti (Ed.),
     Macmillan Encyclopedia of Intimate and Family Relationships: An
     Interdisciplinary Approach (pp. TBD). Boston, MA: Cengage Learning Inc.


Selected Manuscripts Under Review and Drafts in Preparation for Submission


Adams-Clark, A., Rosenthal, M., & Freyd, J.J. (under review) Out-of-Body experience:
      Sex-based harassment linked to general dissociation, sexual dissociation, and
      sexual communication. Under review Equality, Diversity and Inclusion: An
      International Journal. 

Harsey, S. & Freyd, J.J. (under review). DARVO’s influence on perceived perpetrator
       and victim credibility, responsibility, and abusiveness.

Smidt, A., Rosenthal, M., Smith, C.P., & Freyd, J.J. (under review). Out and in Harm's
       Way: Sexual Minority Students’ Psychological and Physical Health After
       Institutional Betrayal and Sexual Assault.

Bernstein, R. E., Delker, B. C., & Freyd, J. J. (under review) Relational Hypervigilance –
       Part I (new concepts about loss and betrayal, new measure, psychometrics)

Bernstein, R. E., Delker, B. C., & Freyd, J. J. (in preparation) Relational Hypervigilance
       – Part II (associations of fear of loss and betrayal with attachment insecurity and
       trauma exposure)

Reinhardt, K. M., Vento, S., Foynes, M. M., Freyd, J. J., & Street, A. E. (in preparation).
      A qualitative investigation of military sexual trauma outcomes: Stressors and
      posttraumatic growth. Manuscript in preparation. 

Smith, C.P., Rosenthal, M. & Freyd, J.J. (in preparation). Engagement in a hostile
       climate: Tracking the academic impact of sexual violence and institutional
       betrayal with campus climate data

Rosenthal, M.N., Smith, C.P, & Freyd, J.J. (in preparation). Pledged into violence:
      Sorority and fraternity members face increased risk of sexual assault and sexual
      harassment.

Smith, C.P., Bhuptani, P. & Freyd, J.J. (in preparation). Sending the wrong message:
       Institutional communications, gender and rape myths.


                                            25
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 25
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18      Page 39 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Smidt, A. & Freyd, J.J. (in preparation). Double jeopardy: the intersection of gender and
       sexual orientation in sex-based harassment and institutional betrayal.


Editorials in Newspapers, Magazines, and News Web Sites:


Freyd, J.J. (1989). We all benefit from quality child care. The Register-Guard (Eugene,
       Oregon, city newspaper) March 16, 1989, p. 15A. [Similar versions published in
       the Oregon Daily Emerald, May 5, 1989, pp. 2-3; and in the Stanford University
       Campus Report, October 25, 1989, p. 6.]

Freyd, J.J. (1990). Faculty members with young children need more flexible schedules.
       The Chronicle of Higher Education. February 21, 1990, p. B2.

Freyd, J. J. (1995). O.J. trial a chance to explain battered-women's syndrome. The
       Oregonian, Saturday, February 25, 1995, page 3M. [Also published in the
       Association for Women in Psychology Spring 1995 Newsletter, pp. 1-2.]

Freyd, J.J. (2001). Misplaced anger may mask fear and sadness. [Op-Ed article] Register
       Guard, September 24, 2001, p. 9A. [Later version published in peer-reviewed
       journal as: Freyd, J.J. (2002). In the wake of terrorist attack hatred may mask fear.
       Analyses of Social Issues and Public Policy. 2, 5-8.]

Freyd, J.J. (2004). Film undermines efforts to fight child abuse. The Register-Guard
       (Eugene, Oregon), [Op-Ed] February 29, 2004, p B3.

Freyd, J.J. (2009). Hands free cell phones don't address the real safety issue. [Op-Ed] The
       Register-Guard (Eugene, Oregon), June 30, 2009, p A11.

Freyd, J.J. (2014). Official campus statistics for sexual violence mislead. [Op-Ed] Al
       Jazeera America, July 14, 2014,
       http://america.aljazeera.com/opinions/2014/7/college-campus-
       sexualassaultsafetydatawhitehousegender.html

Gomez, J.M. & Freyd, J.J. (2014). Institutional betrayal makes violence more toxic. [Op-
     Ed] The Register-Guard (Eugene, Oregon), August 22, 2014, p A9.

Freyd, J.J. (2014). Use science as tool on campus sexual assault. [Op-Ed] The Register-
       Guard (Eugene, Oregon), November 9, 2014, p H4.

Freyd, J.J. (2015). UO needs to take action to restore students’ trust. [Op-Ed] The
       Register-Guard (Eugene, Oregon), March 17, 2015, p A11.

Freyd, J.J. (2015). UO can move beyond institutional betrayal. [Op-Ed] The Register-
       Guard (Eugene, Oregon), May 7, 2015, p A9.




                                            26
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 26
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 40 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Freyd, J.J. (2015). Examining Denial Tactics: Were Victims Overrepresented in the AAU
       Survey of Sexual Violence on College Campuses? The Blog, Huffington Post,
       September 29, 2015. http://www.huffingtonpost.com/jennifer-j-freyd/examining-
       denial-tactics-were-victims-overrepresented-in-the-aau-survey-of-sexual-
       violence-on-college-campuses_b_8216008.html

Freyd, J.J. (2016). The Problem with “Required Reporting” Rules for Sexual Violence on
       Campus. The Blog, Huffington Post, April 25, 2016.
       http://www.huffingtonpost.com/jennifer-j-freyd/the-problem-with-
       required_b_9766016.html

Rosenthal, M.N., Smidt, A.M., & Freyd, J.J. (2016). Sexual harassment compromises
      graduate students' safety. The Conversation, 18 May 2016.
      https://theconversation.com/sexual-harassment-compromises-graduate-students-
      safety-58694

Fitzgerald, L.F. & Freyd, J.J. (2017) Trump’s DARVO defense of harassment
       accusations. The Boston Globe, 20 December 2017.
       http://www.bostonglobe.com/opinion/2017/12/20/trump-darvo-defense-
       harassment-
       accusations/bTCR8QDrjLaYAwsQHCtpsM/story.html?event=event25?event=eve
       nt25

Freyd, J.J. (2018). When sexual assault victims speak out, their institutions often betray
       them, The Conversation, 11 January 2018. https://theconversation.com/when-
       sexual-assault-victims-speak-out-their-institutions-often-betray-them-87050
       (Republished in the LA Times, Chicago Tribune, Salon, Associated Press, and
       many others.)

Freyd, J.J. (2018). Letter: How to Reduce Suicides in College, The New York Times, 17
       May 2018. https://www.nytimes.com/2018/05/17/opinion/college-suicide.html


Tip Sheets and Discussion Guid. es on Major Websites:


In partnership with the American Psychological Association

  How to Listen When Someone You Know Discloses Sexual Harassment or Assault.
     PI, the American Psychological Association, Public Interest Blog, 22 November
     2017. https://psychologybenefits.org/2017/11/22/how-to-listen-when-someone-
     you-know-discloses-sexual-harassment-or-assault

In partnership with Leanin.org

 All-in-one meeting guide: How to Talk About Sexual Harassment, 19 December 2017.
       https://leanin.org/meeting-guides/how-to-talk-about-sexual-harassment/




                                            27
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 27
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 41 of 76

Jennifer J. Freyd                                                   Vita – December 2018


 All-in-one meeting guide: Self-Care After Sexual Harassment, 19 December 2017.
       https://leanin.org/meeting-guides/self-care-after-sexual-harassment/




Selected Conference and Symposia Presentations:


Freyd, J.J., & Babcock, M.K. Sensitivity to dynamic information during perception of
       static handwritten patterns. Paper given at the Twenty-Fifth Annual Meeting of
       the Psychonomic Society, San Antonio, Texas, November 8-10, 1984.

Finke, R.A., & Freyd, J.J. Implied motions distort visual memory. Paper presented at the
       Eastern Psychological Association, Boston, March, 1985.

Freyd, J.J., & Finke, R.A. A velocity effect for representational momentum. Paper given
       at the Twenty-sixth Annual Meeting of the Psychonomic Society, Boston,
       Massachusetts, November 22-24, 1985.

Finke, R.A., Freyd, J.J., & Shyi, G.C.-W. Memory distortions induced by implied
       velocity and acceleration. Paper given at the Twenty-sixth Annual Meeting of the
       Psychonomic Society, Boston, Massachusetts, November 22-24, 1985.

Freyd, J.J. Might some mental representations be dynamic? Paper given at the Cornell
       Summer Symposium on Induction in Perception and Cognition, Ithaca, New
       York, August 3-8, 1986.

Freyd, J.J., & Cheng, J. The perception of statics as forces in equilibrium. Paper given at
       the Twenty-seventh Annual Meeting of the Psychonomic Society, New Orleans,
       Louisiana, November 13-15, 1986.

Kelly, M.K., & Freyd, J.J. Representational momentum in memory for pitch. Paper
       given at the Twenty-eighth Annual Meeting of the Psychonomic Society, Seattle,
       Washington, November 6-8, 1987.

Freyd, J.J. & Shiffrar, M. Violations of shortest-path constraints in apparent motion
       using full-bodied stimuli. Paper given at the Twenty-ninth Annual Meeting of
       the Psychonomic Society, Chicago, Illinois, November 10-12, 1988.

Freyd, J.J. Arrows and triangles moving in the mind. Short paper given before the
       Inaugural Fred Attneave Lecture, University of Oregon, May 1, 1989.

Freyd, J.J. Five hunches about perceptual processes and dynamic representations. Paper
       given at Attention and Performance XIV, July 9-13, 1990, Ann Arbor, Michigan.

Freyd, J.J. & Taylor, K. Naive physics, representational momentum, and a spiral tube.
       Paper given at the Thirty-first Annual Meeting of the Psychonomic Society, New
       Orleans, Louisiana, November 1990.


                                            28
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 28
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 42 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Freyd, J.J. Memory repression, dissociative states, and other cognitive control processes
       involved in adult sequelae of childhood trauma. Paper given at the Second
       Annual Conference on A Psychodynamics - Cognitive Science Interface, Langley
       Porter Psychiatric Institute, University of California, San Francisco, August 21-
       22, 1991.

Freyd, J.J. Dynamic representations guiding adaptive behavior. Paper given at the
       Time, Action and Cognition International Workshop, St. Malo, Brittany, October
       22-24, 1991.

Shiffrar, M., & Freyd, J.J. Where did the time go? Temporal factors in apparent motion
        path choice. Paper given at the Thirty-second Annual Meeting of the
        Psychonomic Society, San Francisco, California, November 1991.

McKeown, D. & Freyd, J.J. Dynamic aspects of static art. Poster presented at the 1992
     Convention of the American Psychological Society, San Diego, June 1992

Shiffrar, M. & Freyd, J.J. Biological constraints on path choice in apparent motion.
        Paper given at the symposium on Motor Theories of Perception, XXV
        International Congress of Psychology, Brussels, July 19-24, 1992.

Freyd, J. J. Betrayal-trauma theory: A cognitive science approach to child abuse.
       Presentation at the Symposium on Cognitive Science and Child Psychiatry at the
       39th Annual Meeting of the American Academy of Child & Adolescent
       Psychiatry, Washington, D.C., October 20-26, 1992.

Freyd, J.J. & Miller, G.F. Creature motion. Paper given at the Thirty-third Annual
       Meeting of the Psychonomic Society, St. Louis, Missouri, November 13-15,1992.
       [Also available as University of Oregon Institute of Cognitive and Decision
       Sciences Technical Report #93-3.
       http://dynamic.uoregon.edu/~jjf/creature/creattpaper.html]

Miller, G.F. & Freyd, J.J. Human perceptual adaptations for entraining, tracking, and
        predicting animate motion. Paper given at the 1993 Meetings of the Human
        Behavior and Evolution Society, SUNY, Binghamton, August 5 - 8, 1993.

Freyd, J.J. Theoretical and personal perspectives on the delayed memory debate.
       Presentation at The Center for Mental Health at Foote Hospital's Continuing
       Education Conference: Controversies around recovered memories of incest and
       ritualistic abuse, Ann Arbor, Michigan, Saturday, August 7, 1993.

Shiffrar, M., Heptulla, S., O’Shaughnessy, M., & Freyd, J.J. What does it mean to be
        sensitive to biological motion? Paper given at the Thirty-fourth Annual Meeting
        of the Psychonomic Society, Washington, D.C., November 5-7, 1993.

Freyd, J. J. Betrayal Trauma. Keynote address at Sexual Assault Support Services'
       Second Annual State Wide Conference, Empowering Sexual Abuse Survivors:
       Children and Adults, Eugene, Oregon, April 30 - May 1, 1994



                                           29
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 29
    Case 6:17-cv-00448-MC         Document 72        Filed 12/14/18     Page 43 of 76

Jennifer J. Freyd                                                    Vita – December 2018


McKeown, D., Hintzman, D., & Freyd, J. J. The effects of implied mass on
     representational momentum. Poster presented at the 6th Annual Convention of
     the American Psychological Society, Washington DC, June 30 - July 3, 1994.

Hayes, A. & Freyd, J. J. Representational momentum survives discontinuity, but
       discontinuity can reduce memory shift. Poster presented at the 6th Annual
       Convention of the American Psychological Society, Washington DC, June 30 -
       July 3, 1994.

Freyd, J. J. Betrayal trauma: Adaptive response. Presentation at The Center for
       Community Counseling continuing education conference "Feminism and Trauma:
       Theories and Treatment," Eugene, Oregon February 25, 1995.

Freyd, J. J. Betrayal Trauma Theory. Keynote address at The Portland State University
       conference on Legal and Cultural Issues of Child Abuse, April 29, 1995.

Freyd, J. J. Plenary session speaker and also faculty lecturer (two presentations) at the
       6th National Conference on Abuse, Trauma, & Dissociation, Austin Texas,
       September 28-October 1, 1995.

Hayes, A. & Freyd, J.J. Attention and representational momentum. Paper given at the
       Thirty-sixth Annual Meeting of the Psychonomic Society, Los Angeles,
       California, November 10-12, 1995. [Also available as University of Oregon
       Institute of Cognitive and Decision Sciences Technical Report #95-12.
       http://dynamic.uoregon.edu/~jjf/attention/techrep.html]

Freyd, J. J. Internal transformations, external constraints. Featured Speaker at a
       Workshop to Honor Roger Shepard, Stanford University, January 13, 1996.

Freyd, J.J. Betrayal trauma theory: A social/cognitive model of amnesia for abuse. Paper
       presented at the Association for Women in Psychology 21st Annual Conference,
       Portland, Oregon, March 14-17, 1996.

Hayes, A., Sacher, G., Thornton, I. M., Sereno, M. E. & Freyd, J. J. Representational
       momentum in depth using stereopsis. (Abstract published in: Investigative
       Ophthalmology & Visual Science, Supp., 37, 5067.) Paper given at the Annual
       Meeting of the Association for Research in Vision and Ophthalmology, Fort
       Lauderdale, Florida, April 21-26, 1996.

Freyd, J.J. Betrayal trauma: Traumatic amnesia as an adaptive response to childhood
       abuse. Paper presented (read by L.S. Brown) at the Second World Conference of
       the International Society for Traumatic Stress Studies, Jerusalem, Israel, June 9-
       14, 1996.

Thornton, I. M, DiGirolamo, G.J., Hayes, A, & Freyd, J.J. Representational momentum
       under conditions of visual distraction. Poster presentation given at the Thirty-
       seventh Annual Meeting of the Psychonomic Society, Chicago, Illinois,
       November 1-3, 1996.



                                            30
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 30
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 44 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. The Logic of Forgetting Abuse: Cognitive Science and Betrayal Trauma
       Theory. Keynote Address for the 12th Annual Meeting of the International
       Society for Traumatic Stress Studies, San Francisco, November 9-13, 1996.

Freyd, J.J. Critical thinking about ethics in research, teaching, and training. Paper given
       at the Div 35 APA sponsored CEU conference, Ethics in Psychology: Critical
       Feminist Issues, Seattle, Washington, January 31, 1997.

Freyd, J.J. Science and Ethics in the Memory Debate. Presented at enGendering
       Rationalities Conference, sponsored by the Center for the Study of Women in
       Society, University of Oregon, Eugene, April 18-20, 1997.

Freyd, J.J. Memory for Betrayal: Cognitive, Clinical, and Societal Implications. Division
       35 Invited address for the 1997 Annual Meeting of the American Psychological
       Association, Chicago, August 16, 1997.

Freyd, J.J. Science in the Memory Debate. Presentation within “Symposium: The
       Science and Politics of Recovered Memories” given at the 1997 Annual Meeting
       of the American Psychological Association, Chicago, August 18, 1997.

Freyd, J.J. Power, Abuse, and Memory: Cognitive Science and Betrayal Trauma
       Theory. University of Michigan, September 22-23 1997, Ann Arbor.

Freyd, J.J. The logic of forgetting childhood abuse: Cognitive Science and Betrayal
       Trauma. Plenary address 1997 Midwest Conference on Child Sexual Abuse and
       Incest, October 9, 1997.

Thornton, I. M., & Freyd, J. J. Representational momentum and the human face.
       (Abstract published in: Perception, 27, 245.) Poster presented at the second
       Applied Vision Association Christmas Meeting, Aston University, Birmingham,
       UK, December 17, 1997.

Freyd, J.J. Betrayal Trauma Theory. Presentation to the Lane County Psychologists
       Association, Eugene, Oregon, February 4, 1998.

Thornton, I. M., & Freyd, J. J. Memory for dynamic human faces. (Abstract published in:
       Investigative Ophthalmology & Visual Science, 39, 818.) Poster presented at the
       Annual Meeting of the Association for Research in Vision and Ophthalmology,
       Fort Lauderdale, Florida, May 10-15, 1998.

Freyd, J.J. & DePrince, A.P. Dissociative Tendencies and Attentional Context: A Cross-
       Over Interaction for Stroop Interference. Presentation at the 1998 Meeting on
       Trauma and Cognitive Science, Eugene, Oregon, July 17-19, 1998

Freyd, J.J. Memory, Pain, and Abusive Relationships: Betrayal Trauma Theory. Grand
       Rounds speaker for the Annual Dennis D. Kelly Memorial Lecture at New York
       State Psychiatric Institute and Columbia University Department of Psychiatry,
       September 25, 1998



                                            31
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 31
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 45 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. Speculations about the Link between Childhood Sexual Abuse and HIV Risky
       Behavior: Possible Role of Dissociative Tendencies, Information Processing
       Effects, and Consensual Sex Decision Mechanisms. Invited speaker at a
       conference co-sponsored by CDC and NIMH : “Childhood Sexual Abuse and
       HIV Risk: Mechanisms and Intervention Strategies” November 3-4, 1998

Freyd, J.J. Betrayal Trauma. Plenary Speaker for the conference “Trauma Disorders
       1998: Balancing Research, Theory and Practice” at Sheppard Pratt Hospital,
       Baltimore, November 4-7, 1998

Freyd, J.J. & Armstrong, J.G. Clinical Implications of Betrayal Trauma Theory.
       Workshop for the conference “Trauma Disorders 1998: Balancing Research,
       Theory and Practice” at Sheppard Pratt Hospital, Baltimore, November 4-7, 1998

DePrince, A. P. & Freyd, J.J. Cognitive Markers of Dissociative Experiences. Paper
      presented at the 15th International Fall Conference of the International Society
      for the Study of Dissociation. Seattle, Washington: November 16, 1998.

Kistenmacher, B.R. & Freyd, J.J. The Relationship between Denial of Abuse and
       Dissociation in Men Who Batter: Predictions from Betrayal Trauma Theory.
       Paper presented at the 15th International Fall Conference of the International
       Society for the Study of Dissociation. Seattle, Washington: November 16, 1998.

Freyd, J.J. Trauma and Attachment. Plenary Speaker for the 15th International Fall
       Conference of the International Society for the Study of Dissociation. Seattle,
       Washington: November 16, 1998.

Freyd, J.J. Listservs and Flames. Presentation at Techniques for Teaching with
       Technology: New in ’99, UO Educational Technology Fair, May 21, 1999.

DePrince, A. P. & Freyd, J.J. Dissociation, Attention, and Memory. Presentation at 15th
      Annual Meeting of the International Society for Traumatic Stress Studies, Miami,
      November 14-17, 1999.

Becker, K.A., Deater-Deckard, K., Freyd, J.J., Eley, T., Stevenson, J. & Plomin, R. A
       genetic analysis of individual differences in dissociative behaviors in childhood
       and adolescence. Poster presented at the Western Psychological Association
       2000 annual conference, Portland, Oregon, April 13-16, 2000.

DePrince, A.P. & Freyd, J.J. Dissociation, directed forgetting, and attentional context.
      Poster presented at the Western Psychological Association 2000 annual
      conference, Portland, Oregon, April 13-16, 2000.

DePrince, A.P. & Freyd, J.J. Betrayal, fear, and posttraumatic response. Poster
      presented at the Western Psychological Association 2000 annual conference,
      Portland, Oregon, April 13-16, 2000.




                                            32
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 32
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18      Page 46 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. Blind to Betrayal: New Perspectives on Memory for Trauma. Presentation at
       the Western Psychological Association 2000 annual conference, Portland,
       Oregon, April 13-16, 2000.

Maring, B. & Freyd, J.J. Psychology 201 – New and Improved. Invited for FITT for
      Class: How do we teach large classes well? University of Oregon, April 20,
      2000.

Freyd, J.J. Visions of the past and the future. Plenary Speaker for the First International
       Workshop on Representational Momentum: New Findings, New Directions &
       New Connections, Sept 1-3 2000, Max-Planck-Institute for Biological
       Cybernetics, Tübingen, Germany.
       http://www.kyb.tuebingen.mpg.de/repmo2000/

DePrince, A.P. & Freyd, J.J. Directed forgetting and dissociation: An examination of
      attentional context and memory. Presentation at the International Society for the
      Study of Dissociation 17th Annual International Fall Conference. San Antonio,
      TX, November 12-14, 2000.

Freyd, J.J. Chair of Symposium “Examining the role of betrayal in theory, research,
       clinical practice, and policy.” International Society for Traumatic Stress Studies
       16th Annual Meeting. San Antonio, TX, November 16-19, 2000.

Freyd, J.J. Empirical investigations of betrayal and memory impairment. Presentation at
       the International Society for Traumatic Stress Studies 16th Annual Meeting. San
       Antonio, TX, November 16-19, 2000.

Freyd, J.J. Discussant at the symposium Remembering and forgetting childhood sexual
       abuse. International Society for Traumatic Stress Studies 16th Annual Meeting.
       San Antonio, TX, November 16-19, 2000.

Becker, K. A., & Freyd, J.J. Intergenerational transmission of trauma and dissociation.
       Poster presented at the International Society for Traumatic Stress Studies 16th
       Annual Meeting. San Antonio, TX, November 16-19, 2000.

DePrince, A.P. & Freyd, J.J. Dissociation, directed forgetting, and attentional context.
      Poster presented at the International Society for Traumatic Stress Studies 16th
      Annual Meeting. San Antonio, TX, November 16-19, 2000.

Becker, K.A., Pears, K., & Freyd, J.J. Validity of Posttraumatic Stress Disorder and
       Dissociation Scales of the Child Behavior Checklist in a Preschool Sample.
       Poster presented at the 2001 Biennial meeting of the Society for Research in
       Child Development, Minneapolis, MN, April 19-22, 2001.

Becker, K.A., Pears, K., & Freyd, J.J. Relations between Parents' Dissociation, Harsh
       and Inconsistent Parenting, and Children's Externalizing Behavior." Paper
       presented at the 7th International Family Violence Research Conference in
       Portsmouth, NH, July 22-25, 2001.



                                            33
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 33
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 47 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Zurbriggen, E., Quina, K., & Freyd, J.J. Sexual assertiveness, condom use, and attitudes
       toward women. Presentation given at the Annual Convention of the American
       Psychological Association, San Francisco, August 24-28, 2001.

Freyd, J.J. Campus-wide and guest lecture presentations associated with invitation as
       Visiting Educator, Whitman College, Walla Walla, Washington, October 2 & 3,
       2001.

Barlow, M.R., & Freyd, J.J. Implicit, explicit, and procedural memory in high and low
      dissociators. Poster presented at the Psychonomics Society 42nd Annual Meeting,
      Orlando, Florida, November 15-18, 2001.

Becker, K. A., Pears, K. C., & Freyd, J. J. Relations among parents' dissociation, harsh
       and inconsistent parenting, and children's externalizing. Paper presented at the
       meeting of the International Society for the Study of Dissociation, New Orleans,
       Louisiana, December 2-4, 2001.

Freyd, J.J. & DePrince, A.P. Do high dissociators forget trauma in the lab? Presentation
       given at the International Society for Traumatic Stress Studies 17th Annual
       Meeting, New Orleans, Louisiana, Dec 6-9, 2001.

DePrince, A.P., & Freyd, J.J. Exploring context in trauma responses: Betrayal and
      withdrawal. Presentation given at the International Society for Traumatic Stress
      Studies 17th Annual Meeting, New Orleans, Louisiana, Dec 6-9, 2001.

DePrince, A.P. & Freyd, J.J. Examining the Intersection of Gender, Betrayal, and
      Posttraumatic Symptoms Presentation given at the International Society for
      Traumatic Stress Studies 17th Annual Meeting, New Orleans, Louisiana, Dec 6-9,
      2001.

Becker, K.A., Pears, K.C., & Freyd, J.J. Relations among Parents' Dissociation, Harsh
       and Inconsistent Parenting, and Children's Externalizing Behavior Poster given at
       the International Society for Traumatic Stress Studies 17th Annual Meeting, New
       Orleans, Louisiana, Dec 6-9, 2001.

Freyd, J.J. Blind to Betrayal. Colloquium given at the Department of Psychology,
       University of Auckland, New Zealand, December 18, 2001.

Freyd, J.J. Blind to Betrayal: Forgetting, Unawareness and Interpersonal Trauma. All-
       day workshop sponsored by the Cannon Institute and the Trauma and
       Dissociation Unit, Mayne Health Belmont Private Hospital, Brisbane, Australia,
       February 23, 2002.

Freyd, J.J. Blind to Betrayal: Forgetting, Unawareness and Interpersonal Trauma All-
       day workshops sponsored by the Delphi Center, in Melbourne (March 2) and
       Sydney (March 9) Australia, March 2002.




                                           34
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 34
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18    Page 48 of 76

Jennifer J. Freyd                                                 Vita – December 2018


Freyd, J.J. Gaps in memory and awareness for trauma: Perspectives from Betrayal
       Trauma Theory, Plenary speaker for Canadian Society of Trauma and
       Dissociation, Vancouver, British Columbia, June 7-9, 2002.

Becker, K.A. & Freyd, J.J. Attention in Traumatized Children and Adults. Paper
       presented at the Victimization of Children & Youth Research Conference, in
       Portsmouth, NH, August 4-7, 2002

Becker, K.A., Freyd, J.J., & Pears, K.C. Attention Context, Trauma History And
       Preschoolers' Memory For Threat-related Information. Poster presented at the
       Psychonomics Society 43rd Annual Meeting, Kansas City, Missouri November
       21-24, 2002.

Becker, K.A. & Freyd, J.J. Attention Deficit Hyperactivity Disorder: Differences in Key
       Factors Between Abused and Nonabused School-Age Children. Poster presented
       at the 2003 Biennial meeting of the Society for Research in Child Development,
       http://www.srcd.org/biennial.html, Tampa, Florida, April 24-27, 2003.

Goldsmith, R.E.,. & Freyd, J.J. Emotional abuse and alexithymia. Poster presented at
      the Western Psychological Association 2003 annual conference, Vancouver, BC,
      Canada May 1-4, 2003

Allard, C.B.,. & Freyd, J.J. Testing Pennebaker’s paradigm on betrayal trauma theory.
        Poster presented at the Western Psychological Association 2003 annual
        conference, Vancouver, BC, Canada May 1-4, 2003

Freyd, J.J. The Role of Betrayal Trauma in Family Violence: Memory, Awareness, and
       Distress. Plenary presentation at the 8th International Family Violence Research
       Conference, http://www.unh.edu/frl/conference2003/ Portsmouth, New
       Hampshire, July 13th - July 16th, 2003.

Becker-Blease, K.A., & Freyd, J.J. Sex Offenders: The Role of Previous Victimization
       and Cognitive Processing. Presentation at the 8th International Family Violence
       Research Conference, http://www.unh.edu/frl/conference2003/ Portsmouth, New
       Hampshire, July 13th - July 16th, 2003.

Freyd, JJ. Betrayal Trauma: Related to Memory? Health? Gender? Personality Seminar
       presentation, Department of Psychology, Stanford University, 23 October 2003.

Becker-Blease, K.A., & Freyd, J.J. Ethical Challenges of Asking and Not Asking Sex
      Offenders about Abuse. Spoken presentation at the International Society for
      Traumatic Stress Studies 19th Annual Meeting, Chicago, October 29 – 1
      November 1, 2003.

Becker-Blease, K.A., & Freyd, J.J. Previous Victimization and Dissociation among Sex
      Offenders. Spoken presentation at the International Society for Traumatic Stress
      Studies 19th Annual Meeting, Chicago, October 29 – 1 November 1, 2003.




                                           35
                                                                        Freyd Declaration, Exhibit 1
                                                                                           Page 35
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 49 of 76

Jennifer J. Freyd                                                  Vita – December 2018


DeMarni Cromer, L., Freyd, J.J., & Arakaki, H. Stuffed Animals, Pets, and
     Dissociation. Poster presented at the International Society for Traumatic Stress
     Studies 19th Annual Meeting Chicago, October 29 – 1 November 1, 2003.

DePrince, A.P., & Freyd, J.J. Participant Responses to Being Asked about Trauma
      History. Spoken presentation at the International Society for Traumatic Stress
      Studies 19th Annual Meeting, Chicago, October 29 – 1 November 1, 2003.

Freyd, J.J. Chair and Discussant of Symposium: Fragmented information processing in
       revictimization and perpetration. International Society for Traumatic Stress
       Studies 19th Annual Meeting, Chicago, October 29 – 1 November 1, 2003.

Freyd, J.J. Chair of Symposium: The Ethics of Asking and Not Asking About Trauma
       History. International Society for Traumatic Stress Studies 19th Annual Meeting,
       Chicago, October 29 – 1 November 1, 2003.

Goldsmith, R.E., Freyd, J.J., & DePrince, A.P. Betrayal Trauma: Fragmenting
      Psychological and Physical Health. Poster presented at the International Society
      for Traumatic Stress Studies 19th Annual Meeting, Chicago, October 29 – 1
      November 1, 2003.

Zurbriggen, E.L., & Freyd, J.J. Abuse and Revictimization: The Role of Consensual Sex
       Decision Rules. Spoken presentation at the International Society for Traumatic
       Stress Studies 19th Annual Meeting, Chicago, October 29 – 1 November 1, 2003.

Kieras, J. & Freyd, J.J. Dissociating, Attending, and Remembering. Poster presented at
        the 44th Annual Meeting of the Psychonomic Society, Vancouver, Canada,
        November 6-9, 2003.

Freyd, J.J. Co-organizer and moderator for AAAS symposium The Science of Child
       Abuse, its Media Presentation, and Forensic Considerations, Annual Meeting of
       the American Association for the Advancement of Science, Seattle, 12-16
       February 2004.

DeMarni Cromer, L., & Freyd, J.J.. Stuffed animals, pets and dissociation., Poster
     presented at the Annual Meeting of the American Association for the
     Advancement of Science, Seattle, 12-16 February 2004.

Goldsmith, R.E., Freyd, J.J., & DePrince, A.P. Health Correlates of Exposure to
      Betrayal Trauma. Poster presented at the Annual Meeting of the American
      Association for the Advancement of Science, Seattle, 12-16 February 2004.

Freyd, J.J. Betrayal Trauma Theory: Dimensions of Harm and Healing. Presentation at
       the 2004 Annual meeting of the American Psychiatric Association, New York,
       NY, May 1-6, 2004.




                                           36
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 36
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 50 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Allard, C.B., Freyd, J.J., & Momiyama, T. Exploring the Potential of Pennebaker's
        Writing Paradigm on Betrayal Trauma Sequelae. Poster presented at the Annual
        Meeting of the American Psychological Association, Honolulu, 28 July - 1
        August, 2004.

Freyd, J.J., Klest, B., & Allard, C.B. Physical Health, Psychological Distress, and
       Betrayal Trauma. Poster presented at the Annual Meeting of the American
       Psychological Association, Honolulu, 28 July - 1 August, 2004.

Becker-Blease, K.A., & Freyd, J.J. Why not ask about abuse? Beliefs that hold
      researchers back. Presentation given at the Annual Meeting of the American
      Psychological Association, Honolulu, 28 July - 1 August, 2004.

DePrince, A.P., & Freyd, J.J. Harmful Taboo? Fear of Harm in Asking about Trauma
      History. Presentation given at the Annual Meeting of the American Psychological
      Association, Honolulu, 28 July - 1 August, 2004.

Freyd, J.J. & Becker-Blease, K.A. Context for Enhancing Learning about Trauma and
       Oppression. Presentation given at the Annual Meeting of the American
       Psychological Association, Honolulu, 28 July - 1 August, 2004.

Hayes, A.E. & Freyd J.J. The effect of an ignored or attended abrupt auditory distractor
       on representational momentum. Poster presented at the European Conference on
       Visual Perception, Budapest, Hungary, August 22-26, 2004.

Freyd, J.J. Betrayal trauma: gender, distress, and dissociative amnesia. Grand Rounds
       (colloquium) presentation, Department of Psychiatry and Behavioral Sciences,
       Stanford University Medical School, November 4, 2004.

Allard, C.B., & Freyd, J.J. Writing about Betrayal Trauma: Examining Gender and
        Narrative Structure. Poster presented at the 20th Annual Meeting of the
        International Society for Traumatic Stress Studies, New Orleans, LA, November
        14-18, 2004.

Binder, A., Cromer, L.D., & Freyd, J.J. What's the harm in asking? Participant reaction to
       trauma history questions compared with other personal questions. Poster
       presented at the 20th Annual Meeting of the International Society for Traumatic
       Stress Studies, New Orleans, LA, November 14-18, 2004.

Cromer, L.D., & Freyd, J.J. Believability Bias in Judging Memories for Abuse. Poster
      presented at the 20th Annual Meeting of the International Society for Traumatic
      Stress Studies, New Orleans, LA, November 14-18, 2004.

DePrince, A.P., Allard, C.B., Oh, H., & Freyd, J.J.. Misleading implications from the use
      of the label "false memory." Poster presented at the 20th Annual Meeting of the
      International Society for Traumatic Stress Studies, New Orleans, LA, November
      14-18, 2004.




                                            37
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 37
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18    Page 51 of 76

Jennifer J. Freyd                                                 Vita – December 2018


Klest, B.., & Freyd, J.J. Global Coding of Trauma Essays: Correlations With Health
        Outcomes. Poster presented at the 20th Annual Meeting of the International
        Society for Traumatic Stress Studies, New Orleans, LA, November 14-18, 2004.

DePrince, A.P., Becker-Blease, K.A., & Freyd, J.J.. Forgetting trauma stimuli in and out
      of the lab. Spoken presentation at the 20th Annual Meeting of the International
      Society for Traumatic Stress Studies, New Orleans, LA, November 14-18, 2004.

Freyd, J.J. & Goldberg, L.R. Gender difference in exposure to betrayal trauma. Spoken
       presentation at the 20th Annual Meeting of the International Society for
       Traumatic Stress Studies, New Orleans, LA, November 14-18, 2004.

Freyd, J.J. Gender differences in exposure to betrayal trauma. Spoken presentation at
       the Gender and Interpersonal Violence Forum, Center for the Study of Women in
       Society, University of Oregon, Eugene, November 19, 2004.

Freyd, J.J. & Goldberg, L.R. Adventures with the Brief Betrayal Trauma Survey.
       Colloquium, Psychology Department, University of Oregon. 28 January 2005.

Freyd, J.J. Betrayal Trauma: Forgetting, Unawareness and Treatment Implications. All-
       day workshop, Blue Sky Bridge - The Child and Family Advocacy Program,
       Boulder Colorado, 4 February 2005.

Freyd, J.J. Exposure to Betrayal Trauma: Gender, Distress, & Health. Presentation at
       Addressing Sexual Violence on Oregon Campuses, conference of the Oregon
       Attorney General’s Sexual Assault Task Force, Eugene, Oregon, 12 April 2005.

Goldsmith, R.E., Freyd, J.J., & DePrince, A.P. (July, 2005) Physical and Emotional
      Health Consequences of Betrayal Trauma. Presented at the 9th International
      Family Violence Research Conference, in Portsmouth, NH, July 10-13, 2005.

Becker-Blease, K.A.,., Freyd, J. J., & Friend, D. (August, 2005). Male Victimization
      and Perpetration. Paper presented at the Annual Convention of the American
      Psychological Association, Washington, D.C.

Zurbriggen, E. L., & Freyd, J. J. (August, 2005). Childhood abuse and consensual sex
       decision rules: Implications for revictimization. Paper presented at the Annual
       Convention of the American Psychological Association, Washington, D.C.

Freyd, J.J. (September, 2005). Betrayal Trauma Theory. Presentation at Oregon Attorney
       General’s Sexual Assault Task Force 2005 Advocate Advanced Training
       Program, Eugene, Oregon, 14 September 2005.

Martin, C.G., Cromer, L., Filgas-Heck, R. & Freyd, J.J. (2005) ADHD Symptomatology
       and Teachers’ Perceptions of Maltreatment Effects. Poster presented at the 21st
       Annual Meeting of the International Society for Traumatic Stress Studies,
       Toronto, Ontario, Canada November 2-5, 2005




                                           38
                                                                        Freyd Declaration, Exhibit 1
                                                                                           Page 38
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18    Page 52 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Gray, M., Cromer, L, Freyd, J.J. (2005) Betrayal trauma, acculturation & historical grief
       in Native Americans. Poster presented at the 21st Annual Meeting of the
       International Society for Traumatic Stress Studies, Toronto, Ontario, Canada
       November 2-5, 2005

Klest, B. & Freyd, J.J. (2005) Dissociation and Memory for Neutral and Traumatic
        Stories. Poster presented at the 21st Annual Meeting of the International Society
        for Traumatic Stress Studies, Toronto, Ontario, Canada November 2-5, 2005

Allard, C. A., Freyd, J. J., & Goldberg, L. R. (2005). Are All Traumatic Events Equal?
        Further Research Using the BBTS. Poster presented at the 21st Annual Meeting
        of the International Society for Traumatic Stress Studies, Toronto ON, Canada,
        November 2-5, 2005.

Baldwin, M., Cromer, L.D., & Freyd, J. (May, 2006). The Impacts of Shareability and
      Affective Context on Memory.. Presentation given at the Sixth Annual Stanford
      Undergraduate Psychology Conference, Stanford, California, May 13, 2006.

McLean, C., Klest, B., & Freyd, J. (May, 2006). Dissociation and Distortion: Functional
     and Effective Similarities. Presentation given at the Sixth Annual Stanford
     Undergraduate Psychology Conference, Stanford, California, May 13, 2006.

Freyd, J. J. & Zurbriggen, E.L. (August, 2006). Using Research to Inform Trauma
       Treatment: Insights from Betrayal Trauma Studies. Presentation given at the
       114th Annual Convention of the American Psychological Association, New
       Orleans, Louisiana, August 11, 2006.

Cholankeril, A., Freyd, J.J., Becker-Blease, K.A., Pears, K.C., Fisher, P.A. (September,
      2006). Dissociation in preschool-aged foster children exposed to maltreatment.
      Poster presented at the 11th International Conference on Violence, Abuse, and
      Trauma, San Diego, CA, September 17, 2006.

Becker Blease, K., Freyd, J.J., DePrince, A.P. (November 2006) The Ethics of Asking
       and Not Asking About Trauma. Presentation given at the Third Annual
       Conference on Innovations in Trauma Research Methods, Hollywood, CA,
       November 3-4, 2006.

Becker-Blease, K., Friend, D. & Freyd, J.J. (November, 2006). Child Sex Abuse
      Perpetrators among Male University Students. Poster presented at the 22st Annual
      Meeting of the International Society for Traumatic Stress Studies, Hollywood,
      CA, November 4-7, 2006.

Edwards, V. J., Freyd, J. J., Dube, S.R., Anda, R.F. Felitti, V.J. (November, 2006).
      Health effects by closeness of sexual abuse perpetrator: A test of Betrayal Trauma
      Theory. Poster presented at the 22st Annual Meeting of the International Society
      for Traumatic Stress Studies, Hollywood, CA, November 4-7, 2006.




                                            39
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 39
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18    Page 53 of 76

Jennifer J. Freyd                                                 Vita – December 2018


Foynes, M.M, Freyd, J. J., & DePrince, A.P. (November, 2006). Child Abuse, Betrayal,
      and Disclosure. Poster presented at the 22st Annual Meeting of the International
      Society for Traumatic Stress Studies, Hollywood, CA, November 4-7, 2006.

Goldsmith, R., Freyd, J.J., & DePrince, A.P. (November, 2006). Abuse Awareness:
      Physical and Psychological Health Consequences. Poster presented at the 22st
      Annual Meeting of the International Society for Traumatic Stress Studies,
      Hollywood, CA, November 4-7, 2006.

Klest, B., Allard, C., & Freyd, J.J. (November, 2006). Adult trauma and adult symptoms:
        Does childhood trauma drive the relationship? Poster presented at the 22st
        Annual Meeting of the International Society for Traumatic Stress Studies,
        Hollywood, CA, November 4-7, 2006.

Tang, S.S. & Freyd, J.J. (November 2006). Gender differences in depression and anxiety:
       The mediating role of betrayal trauma. Presentation given at the International
       Society for the Study of Dissociation 23rd International Fall Conference, Los
       Angeles, California, November 9-11, 2006.

Cholankeril, A., Freyd, J.J., Becker-Blease, K.A., Pears, K.C., Fisher, P.A. (November,
      2006). Examining dissociation in maltreated preschool children. Poster
      presented at the International Society for the Study of Dissociation 23rd
      International Fall Conference, Los Angeles, California, November 9-11, 2006.

Foynes, M.M, Freyd, J. J., & DePrince, A.P. (January, 2007). Cultural considerations in
      the disclosure of traumatic life events. Paper presented at the National
      Multicultural Conference and Summit, Seattle, Washington January 24–26, 2007.

Freyd, J. J. (March, 2007). Betrayal trauma: Memory, health, & gender. Presentation at
       the Center for Community Counseling, Eugene, Oregon, March 7, 2007.

Tenedios, C.M., Ablow, J.C., & Freyd, J.J. (March, 2007). Interpretation accuracy of
      infant facial expressions: Alexithymia, depression, dissociation and trauma
      considered. Poster presented at the 2007 Biennial meeting of the Society for
      Research in Child Development, Boston, MA, March 29-April 1, 2007.

Freyd, J.J. (April, 2007). Betrayal trauma: awareness, health, and gender. 2007 Annual
       Hastorf Lecture, Psychology Department, Mount Holyoke College, South Hadly,
       MA, 16 April 2007.

Barlow, M.R., Cromer, L.D.., Caron, H., & Freyd, J.J (August, 2007). Dissociation and
      Attachment to Companion Animals. Poster presented at the 115th Annual
      Convention of the American Psychological Association, San Francisco,
      California, August 17-20, 2007.




                                           40
                                                                        Freyd Declaration, Exhibit 1
                                                                                           Page 40
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 54 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Cholankeril, A., Freyd, J.J., Becker-Blease, K.A., Pears, K.C., Kim, H.K., Fisher, P.A.
      (August 2007). Dissociation and post-traumatic symptoms in maltreated
      preschool children." Poster presented at the 115th Annual Convention of the
      American Psychological Association, San Francisco, California, August 17-20,
      2007.

Foynes, M.M., Murakami, J. M., Hall, G. C. N., & Freyd, J. J. (August, 2007). Trauma,
      Ethnicity and Psychopathology. Poster presented at the 115th Annual Convention
      of the American Psychological Association, San Francisco, California, August
      17-20, 2007.

Klest, B., Freyd, J.J., Goldberg, L., & Hampson, S. (August, 2007) Trauma, Personality,
        and Resilience against Depression: A Longitudinal Analysis. Poster presented at
        the 115th Annual Convention of the American Psychological Association, San
        Francisco, California, August 17-20, 2007.

McLean, C., Klest, B., & Freyd, J.J. (August, 2007) Dissociation and Cognitive
     Distortion: Functional and Effective Similarities. Poster presented at the 115th
     Annual Convention of the American Psychological Association, San Francisco,
     California, August 17-20, 2007.

Freyd, J.J. (August, 2007) Symposium discussant for "Ethics and Trauma Research:
       Conceptual and Empirical Considerations," at the 115th Annual Convention of the
       American Psychological Association, San Francisco, California, August 17-20,
       2007.

Spaventa, K., Tang, S.S., & Freyd, J.J. (September, 2007). Why don't kids tell? Gender
      and the disclosure of abuse. Poster presented at the 12th International Conference
      on Violence, Abuse, and Trauma, San Diego, CA, September 17, 2007.

Foynes, M. & Freyd, J.J. (November, 2007) Disclosure-in-Action: Responses to First
      Disclosures. Poster presented at the 23rd Annual Meeting of the International
      Society for Traumatic Stress Studies (ISTSS), Baltimore, Maryland, November
      16, 2007.

Cromer, L.D., Freyd, J.J., & Binder, A. (November, 2007). Ethics of Asking Questions
      about Traumatic Experiences. Paper presented at the 23rd Annual Meeting of the
      International Society for Traumatic Stress Studies (ISTSS), Baltimore, Maryland,
      November 17, 2007.

Freyd, J.J. (November, 2007). Symposium chair and discussant for "Betrayal Trauma: the
       Ethics of Diagnosis and Treatment," at the 23rd Annual Meeting of the
       International Society for Traumatic Stress Studies (ISTSS), Baltimore, Maryland,
       November 16, 2007.

Freyd, J.J. (March, 2008). The Psychology of Betrayal Trauma: Memory, Health, and
       Gender. Invited Lecture, Thompson Hall Science and Mathematics Seminar,
       University of Puget Sound, Tacoma, Washington, 6 March 2008.



                                           41
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 41
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 55 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. (April, 2008). Betrayal Trauma: Memory, Health, and Gender. Colloquium,
       Department of Psychology, New Mexico State University, Las Cruces, NM, 11
       April 2008.

Barton, J. M. & Freyd, J.J. (July, 2008). From the interpersonal to the institutional:
       Systemic betrayal of domestic violence victims. Presentation at the 12th
       International Family Violence and Child Victimization Research Conference,
       Portsmouth, New Hampshire, July 27th – July 29th, 2008.

Gobin, R.L. & Freyd, J.J. (July, 2008). Trust and revictimization among betrayal trauma
       survivors. Presentation at the 12th International Family Violence and Child
       Victimization Research Conference, Portsmouth, New Hampshire, July 27th –
       July 29th, 2008.

Platt, M. & Freyd, J.J. (July, 2008). Why Doesn't She Leave Him? Domestic Violence:
        A Betrayal Trauma Perspective. Presentation at the 12th International Family
        Violence and Child Victimization Research Conference, Portsmouth, New
        Hampshire, July 27th – July 29th, 2008.

Gobin, R.L. & Freyd, J.J. (August, 2008). Trust and revictimization among betrayal
       trauma survivors. Poster presented at the 116th Annual Convention of the
       American Psychological Association, Boston, Massachusetts, August 14-17,
       2008.

Foynes, M.M. & Freyd, J.J. (August, 2008). Disclosure-in-Action: The Responses of
      Close Others to First Disclosures. Poster presented at the 116th Annual
      Convention of the American Psychological Association, Boston, Massachusetts,
      August 14-17, 2008.

Gobin, R.L. & Freyd, J.J. (September, 2008). Betrayal and revictimization. Poster
       presented at the 13th International Conference on Violence, Abuse, and Trauma,
       San Diego, CA, September 14-17, 2008.

Kaehler, L. & Freyd, J.J. (November, 2008). Defense against Betrayal? Borderline
      Personality Disorder. Poster presented at the 24th Annual Meeting of the
      International Society for Traumatic Stress Studies (ISTSS), Chicago, Illinois,
      November 13-15, 2008.

Gobin, R. & Freyd, J.J. (November, 2008). Trust and revictimization among betrayal
       trauma survivors. Paper presented at the 24th Annual Meeting of the
       International Society for Traumatic Stress Studies (ISTSS), Chicago, Illinois,
       November 13-15, 2008.

Klest, B., Freyd, J.J. Hampson, S., & Goldberg, L.R. (November, 2008). Trauma,
        personality, and demographic predictors of depression. Paper presented at the
        24th Annual Meeting of the International Society for Traumatic Stress Studies
        (ISTSS), Chicago, Illinois, November 13-15, 2008.




                                            42
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 42
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 56 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Barlow, M.R., & Freyd, J.J. (November, 2008). Characteristics of Memory for
      Autobiographical and Episodic Events in Women with Dissociative Identity
      Disorder. Poster presented at the Psychonomics Society 49th Annual Meeting,
      Chicago, Illinois, November 13-16, 2008.

Kaehler, L. & Freyd, J.J. (November, 2008). Betrayal Trauma predicts Borderline
      Personality characteristics: Etiological underpinnings? Poster presented at the
      International Society for the Study of Trauma and Dissociation 25th International
      Fall Conference, Chicago, IL, November 15-17, 2008.

Barton, J. Klest, B., & Freyd, J.J. (November, 2008). Exploration of relational health and
       cognitive measures of dissociation. Poster presented at the International Society
       for the Study of Trauma and Dissociation 25th International Fall Conference,
       Chicago, IL, November 15-17, 2008.

Freyd, J.J. (November, 2008). Conversation hour with Jennifer Freyd, PhD, Editor of the
       Journal of Trauma and Dissociation: Tips for getting your article published.
       Conversation Hour conducted at the International Society for the Study of Trauma
       and Dissociation 25th International Fall Conference, Chicago, IL, November 15-
       17, 2008.

Freyd, J.J. (November, 2008). Betrayal trauma: Theory and research. In L. Kahn (Chair),
       Betrayal Trauma: Theory and treatment implications. Workshop conducted at the
       International Society for the Study of Trauma and Dissociation 25th International
       Fall Conference, Chicago, IL, November 15-17, 2008.

Freyd, J.J. (March, 2009). Betrayal Trauma: Memory, Health, and Gender. Colloquium,
       Department of Psychology, University of Canterbury, Christchurch, New
       Zealand, 18 March 2009.

Freyd, J.J. (May, 2009). Discussant at the conference “The therapeutic origins of politics,
       public policy, and citizenship in the post-1945 United States”, University of
       Oregon, Eugene, Oregon, 29 May 2009.

Freyd, J.J. (August, 2009). The psychological injury of trauma: From terror to betrayal.
       Continuing education presentation invited for Oregon State Hospital, Salem,
       Oregon, 26 August 2009.

Freyd, J.J. (September, 2009). Betrayal Trauma: Memory, Dissociation, Health, and
       Gender. Presentation, Institute of Psychology at Aarhus University, Aarhus,
       Denmark, 18 September 2009.

Freyd, J.J. (September, 2009). Betrayal Trauma: Memory, Dissociation, Health, and
       Gender. Colloquium, Department of Psychology, University of Lund, Lund,
       Sweden, 21 September 2009.




                                            43
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 43
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 57 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Platt, M. & Freyd, J.J. (November, 2009). Shame, dysfunctional attitudes, and trauma:
        An exploratory study. Poster presented at the 25th Annual Meeting of the
        International Society for Traumatic Stress Studies (ISTSS), Atlanta, Georgia, 5-7
        November 2009.

Freyd, J.J. (February, 2010). Discussant for Symposium, “Vicarious Traumatization in
       the Clinic, Classroom, and Laboratory: Caring for Ourselves and Each Other,” at
       the 35th Annual Conference of the Association for Women in Psychology,
       Portland, Oregon, February 12-14, 2010.

Gold, S.N. & Freyd, J.J. (April, 2010). Betrayal Trauma Theory: A
       Contextual/Relational Explanation for Impaired Recall for Traumatic Events.
       Invited presentation. 58th Nebraska Symposium on Motivation, University of
       Nebraska, Lincoln, 22-23 April 2010.

Freyd, J.J. (August, 2010). Disclosing Trauma: Research and Implications. Invited
       address for the 118th Annual Convention of the American Psychological
       Association, San Diego, California, 12-15 August 2010.

Freyd, J.J. (August, 2010). Chair and Discussant for Symposium, “Attachment, Trauma,
       and Oppression: Social Justice, Clinical, and Research Perspectives,” for the 118th
       Annual Convention of the American Psychological Association, San Diego,
       California, 12-15 August 2010.

Tang, S.S. & Freyd, J.J. (August, 2010). Gender Differences in Posttraumatic Stress:
       Betrayal Trauma and Gender Roles. Paper presentation at the 118th Annual
       Convention of the American Psychological Association, San Diego, California,
       12-15 August 2010.

Kaehler, L.A., Freyd, J.J., & Goldberg, L.R. (August, 2010). Betrayal Trauma and
       Borderline Personality Characteristics: Gender Differences. Poster presentation at
       the 118th Annual Convention of the American Psychological Association, San
       Diego, California, 12-15 August 2010.

Martin, C.G., Cromer, L.D., DePrince, A.P. & Freyd, J.J. (August, 2010). Trauma
       Appraisals and Betrayal: Support for the Brief Betrayal Trauma Survey. Poster
       presentation at the 118th Annual Convention of the American Psychological
       Association, San Diego, California, 12-15 August 2010.

Klest, B., Freyd, J.J., Hampson, S.E., & Goldberg, L.R. (August, 2010). Trauma, Social
        Context, and Self-rated Health Over Time. Symposium presentation at the 118th
        Annual Convention of the American Psychological Association, San Diego,
        California, 12-15 August 2010.

Platt, M. & Freyd, J.J. (August, 2010). Shame, Dysfunctional Attitudes and Trauma: An
        Exploratory Study. Symposium presentation at the 118th Annual Convention of
        the American Psychological Association, San Diego, California, 12-15 August
        2010.



                                           44
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 44
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18    Page 58 of 76

Jennifer J. Freyd                                                 Vita – December 2018


Kaehler, L.A. & Freyd, J.J. (October 2010). Memory for Emotional Information in
      School-Aged Children. Poster presented at the 27th annual meeting of the
      International Society for the Study of Dissociation, Atlanta, 16-18 October 2010.

Freyd, J.J. (November 2010). Betrayal, Gender, & Disclosure. Woods Lecture at the
       Pembroke Center, Brown University, 11 November 2010.

Freyd, J.J. (November 2010). Betrayal Trauma: From Harm to Healing. Grand Rounds at
       Department of Pediatrics, Hasbro Hospital, Brown University Medical School, 12
       November 2010.

Freyd, J.J. (March 2011). Betrayal Trauma: From Harm to Healing. Workshop at the
       Leipziger Akademie für Ganzheitliche Psychotherapie, Leipzig, Germany, 13-14
       March 2011.

Freyd, J.J. (March 2011). Betrayal Trauma: Memory, Health, & Gender. Tutorial at the
       Department of Psychology, University of Regensburg, Regensburg, Germany, 18
       March 2011.

Freyd, J.J. (September 2011). The Impact of Betrayal Trauma. Colloquium at the Boston
       VA/ National Center for PTSD, 9 September 2011.

Gobin, R. L. & Freyd, J.J. (October, 2011). Trauma, Trust, and Betrayal
       Awareness. Invited oral presentation at the Conference of Ford Fellows, Irvine,
       CA, October 14-15, 2011.

Freyd, J.J. (November, 2011). Symposium Chair, “From Research to Clinical Innovations
       and Applications: Implications from Betrayal Trauma Theory,” at the 27th
       Annual Meeting of the International Society for Traumatic Stress Studies
       (ISTSS), Baltimore, Maryland, 3-5 November 2011.

Martin, C.G., Cromer, L. DePrince, A. & Freyd, J.J. (November, 2011). Is all trauma
       equal? The role of betrayal in understanding trauma symptomatology. In
       Symposium: “From Research to Clinical Innovations and Applications:
       Implications from Betrayal Trauma Theory,” at the 27th Annual Meeting of the
       International Society for Traumatic Stress Studies (ISTSS), Baltimore, Maryland,
       3-5 November 2011.

Hulette, A.C., Kaehler, L.A. & Freyd, J.J. (November, 2011). Intergenerational Effects of
       Betrayal Trauma in a Mother-Child Sample. Poster presented at the 27th Annual
       Meeting of the International Society for Traumatic Stress Studies (ISTSS),
       Baltimore, Maryland, 3-5 November 2011.

Martin, C.G., Huss, J.M. & Freyd, J.J. (November, 2011). Interpersonal Betrayal: The
       Role of Relational Closeness in How Victims Appraise Betrayal. Poster presented
       at the 27th Annual Meeting of the International Society for Traumatic Stress
       Studies (ISTSS), Baltimore, Maryland, 3-5 November 2011.




                                           45
                                                                        Freyd Declaration, Exhibit 1
                                                                                           Page 45
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 59 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Smith, C.P. & Freyd, J.J. (November, 2011). Nowhere to Turn: Institutional Betrayal
       Exacerbates Traumatic Aftermath of Sexual Assault. Poster presented at the 27th
       Annual Meeting of the International Society for Traumatic Stress Studies
       (ISTSS), Baltimore, Maryland, 3-5 November 2011.

Freyd, J.J. (November, 2011). Presenting Participant in Workshop (Kahn, L., Chair),
       “The Harm and Healing of Betrayal Trauma: A Researcher/Clinician Dialog,” at
       the 27th Annual Meeting of the International Society for Traumatic Stress Studies
       (ISTSS), Baltimore, Maryland, 3-5 November 2011.

Medrano, L., Martin, C.G. & Freyd, J.J. (November 2011). Oregon State Hospital: A
      Case Study of Institutional Betrayal. Poster presented at the 28th annual meeting
      of the International Society for the Study of Trauma and Dissociation, Montreal,
      Canada, 5-7 November 2011.

Smith, C.P. & Freyd, J.J. (November 2011). Institutional Betrayal: Violations of
       members' trust surrounding incidents of sexual assault. Poster presented at the
       28th annual meeting of the International Society for the Study of Trauma and
       Dissociation, Montreal, Canada, 5-7 November 2011.

Freyd, J.J. (January 2012). Betrayal Blindness & Institutional Blindness: Harm and
       Healing, Department of Veterans Affairs MST Teleconference Training Series
       Presentation, 5 January 2012.

Freyd, J.J. (March 2012). Panelist in “Feminist Mentoring Across the Generations.” 37th
       Annual Conference of the Association for Women in Psychology, Palm Springs,
       CA, 10 March 2012.

Freyd, J.J. (April 2012). Betrayal Trauma: Why we Dissociate Severe Violence from
       Significant Others. Invited lecture, 13-15 April 2012, Faces of Violence, Congress
       for the 20th Anniversary of the Institut für systemische Therapie und
       Traumatherapie, Stuttgart, Germany.

Becker-Blease, K., Freyd, J.J., Russo, N.F., & Rich-Edwards, J. (May 2012). The Costs
       of Not Asking About Abuse: Empirical Evidence. Paper presented as part of the
       symposium, “Costs and Benefits of Trauma Research: Implications for
       Institutional Review Boards” at the 2012 Association for Psychological Science
       Annual Convention in Chicago, IL, May 24-27, 2012.

Freyd, J.J. (October 2012). Betrayal Trauma: Revealing & Healing. Keynote speaker at
       the OAASIS 2012 Annual Conference, Portland, Oregon, 13 October 2012.

Gobin, R.L. & Freyd, J.J. (October 2012). Betrayal Trauma, Betrayal Awareness, and
       Peritraumatic Dissociation. Presentation at the 29th annual meeting of the
       International Society for the Study of Trauma and Dissociation, Long Beach,
       California, 18-22 October 2012.




                                           46
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 46
    Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 60 of 76

Jennifer J. Freyd                                                  Vita – December 2018


Martin, C.G, Van Ryzin, M.J., & Freyd, J.J. (November, 2012). A Betrayal Trauma
       Perspective on Childhood Trauma and Psychopathology. Poster presented at the
       28th Annual Meeting of the International Society for Traumatic Stress Studies
       (ISTSS), Los Angeles, CA, 1-3 November 2012.

Gobin, R.L. & Freyd, J.J. (November, 2012). The impact of betrayal trauma on trust.
       Poster presented at the 28th Annual Meeting of the International Society for
       Traumatic Stress Studies (ISTSS), Los Angeles, CA, 1-3 November 2012.

Freyd, J.J. (February, 2013). Avoiding Judicial Betrayal of Child Witnesses: Implications
       from Betrayal Trauma Theory. Presentation in: "Symposium: Child Witnesses in
       Sexual Abuse Cases" at Roger Williams University in Bristol, R.I., on 22
       February 2013.

Freyd, J.J. (April, 2013). Dangerous Safe Havens: Exploring Institutional Betrayal.
       Presentation hosted by the Harvard Society for Mind, Brain, and Behavior,
       Harvard University, Cambridge, MA, 23 April 2013.

Freyd, J.J. (April, 2013). Dangerous Safe Havens: Exploring Institutional Betrayal.
       Presentation at the Boston VA/ National Center for PTSD, 23 April 2013.

Freyd, J.J. (June 2013). Betrayal Blindness, Institutional Betrayal, and Telling about
       Betrayal. Keynote for International Symposium Slander and Betrayal, Leipziger
       Akademie für Ganzheitliche Psychotherapie, Leipzig, Germany, 13-15 June 2013.

Gomez, J.M. & Freyd, J.J. (August, 2013). High Betrayal Child Sexual Abuse, Self
     Injury & Hallucinations. Poster accepted for presentation at the 121st Annual
     Convention of the American Psychological Association, Honolulu, Hawaii, 31
     July - 4 August 2013.

Freyd, J.J. (August, 2013). Symposium organizer for "Systemic Trauma and Institutional
       Betrayal," at the 121st Annual Convention of the American Psychological
       Association, Honolulu, Hawaii, 31 July - 4 August 2013.

Smith, C.P. & Freyd, J.J. (August, 2013). Traumatic Environments: Mechanisms and
       Outcomes of Institutional Betrayal. Presentation accepted as part of the
       symposium "Systemic Trauma and Institutional Betrayal," at the 121st Annual
       Convention of the American Psychological Association, Honolulu, Hawaii, 31
       July - 4 August 2013.

Medrano, L., Martin, C.G., & Freyd, J.J. (August, 2013). Oregon State Hospital: A Case
      Study of Institutional Betrayal. Presentation accepted as part of the symposium
      "Systemic Trauma and Institutional Betrayal," at the 121st Annual Convention of
      the American Psychological Association, Honolulu, Hawaii, 31 July - 4 August
      2013.




                                           47
                                                                         Freyd Declaration, Exhibit 1
                                                                                            Page 47
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 61 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. (October, 2013). The Psychology of Betrayal Trauma: Interpersonal and
       Institutional. The keynote speaker for Connections 2013, UO Counseling &
       Testing Center’s 5th Annual Continuing Education & Networking Event,
       University of Oregon, Eugene, Oregon, 4 October 2013.

Freyd, J.J. (January, 2014). Why Do We Turn a Blind Eye to Betrayal? Public Lecture at
       the National University of Singapore, Singapore, 17 January 2014.

Freyd, J.J. (January, 2014). The Psychology of Betrayal Trauma: From the Intimate to
       the Institutional. Health Clusters presentation at the National University of
       Singapore, Singapore, 17 January 2014.

Freyd, J.J. (January, 2014). Betrayal Trauma Theory and Research. Presentation to the
       Ministry of Social and Family Development of Singapore, Singapore, 20 January
       2014.

Freyd, J.J. (January, 2014). Betrayal Blindness, Institutional Betrayal, and Telling about
       Betrayal.. Psychology Department presentation at the National University of
       Singapore, Singapore, 21 January 2014.

Freyd, J.J. (April 2014). Presenter and Panelist at the Taubman Center for Public Policy
       & American Institutions, Brown University: “Book Launch and Panel Discussion
       with Professor Ross Cheit - The Witch-Hunt Narrative.” Providence, Rhode
       Island, 1 April 2014.

Freyd, J.J. (April 2014). Research on Institutional Betrayal: The Case of Campus Sexual
       Violence. Presentation at the Women’s Center of Northwestern University,
       Evanston, Illinois, 18 April 2014.

Freyd, J.J. (April, 2014). Interpersonal and Institutional Betrayal. Invited speaker for
       annual meeting of the Western Psychological Association, Portland, Oregon, 25
       April 2014.

Freyd, J.J. (April, 2014).Student Conversation Hour following invited lecture at the
       annual meeting of the Western Psychological Association, Portland, Oregon, 25
       April 2014.

Gómez, J.M. & Freyd, J.J. (April, 2014). Dissociation, High Betrayal Child Sexual
     Abuse, And Hallucinations. Poster presented at the annual meeting of the
     Western Psychological Association, Portland, Oregon, 25 April 2014.

Freyd, J.J. (May, 2014). What we have learned about Interpersonal and Institutional
       Betrayal Trauma. Invited keynote speaker for annual meeting of the Survivorship
       Organization, Oakland, California, 17-18 May 2014.

Gómez, J. M., & Freyd, J. J. (2014, June). Sexual trauma, cultural betrayal, and PTSD
     within cultural minorities. Poster presented at The Third Biennial American
     Psychological Association Division 45 Research Conference, Eugene, Oregon,
     19-21 June 2014.


                                            48
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 48
    Case 6:17-cv-00448-MC           Document 72       Filed 12/14/18      Page 62 of 76

Jennifer J. Freyd                                                      Vita – December 2018


Gómez, J. M., & Freyd, J. J. (2014, June). What’s in a name? Variability in identification
     with minority identity. Poster presented at The Third Biennial American
     Psychological Association Division 45 Research Conference, Eugene, Oregon,
     19-21 June 2014.

Gómez, J. M., Smith, C. P., & Freyd, J. J. (2014, June). Minority students’ experience of
     discrimination and institutional betrayal. Poster presented at The Third Biennial
     American Psychological Association Division 45 Research Conference, Eugene,
     Oregon, 19-21 June 2014.

Street, A. E., Reinhardt, K. M, Foynes, M. M., Luciano, M. T., Matza, A. R, & Freyd, J.
        J. (2014, July). Characteristics of sexual trauma that occurs in military
        settings: Qualitative data from military sexual trauma survivors. Poster presented
        at the VA Health Services Research & Development Conference on Partnerships
        for Research & Care of Women Veterans, Arlington, VA.

Freyd, J.J. (September, 2014). Sexual Assault on Campus: Institutional Courage or
       Institutional Betrayal? Public Lecture at the University of Rhode Island,
       Kingston, Rhode Island, 9 September 2014.

Freyd, J.J. (September, 2014). Institutional Betrayal: The case of campus sexual assault.
       Public lecture sponsored by the Department of Psychology, the Women’s,
       Gender, and Sexuality Studies Program, and The Office of the Dean of Arts &
       Sciences, Brandeis University, Waltham, Massachusetts, 12 September 2014.

Freyd, J.J., Smith, C.P., Rosenthal, M.R. (September, 2014) Preliminary Results from the
       the UO Sexual Violence and Institutional Behavior Campus Survey, UO Senate
       Task Force Meeting, University of Oregon, Eugene, Oregon, 30 September 2014.

Freyd, J.J. & Smith, C.P. (October, 2014). Addressing Sexual Assault - From
       Institutional Betrayal to Institutional Courage. Presentation to the City Club of
       Eugene, 3 October 2014.

Freyd, J.J. (October, 2014). UO Research on the Psychology of Betrayal Trauma,
       Disclosure, and Institutional Betrayal. Featured presentation at an event hosted by
       the Office of Academic Affairs and the Center for the Study of Women in
       Society, University of Oregon, Eugene, Oregon, 7 October 2014.

Smith, C. P. & Freyd, J.J. (October, 2014). Campus Sexual Assault and Institutional
       Betrayal. Presentation to the Oregon Attorney General’s Sexual Assault Task
       Force, Salem, Oregon, 16 October 2014.

Smith, C. P., Rosenthal, M. N., & Freyd, J. J. (October, 2014). Assessing campus climates: The
       role of institutional betrayal in campus sexual assault research. Presented by Mary
       Koss at the GSU College Sexual Assault Forum: From Campus Climate to a
       Coordinated Response, Atlanta, GA, 22-24 October 2014.




                                              49
                                                                             Freyd Declaration, Exhibit 1
                                                                                                Page 49
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 63 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. (October, 2014). Institutional Betrayal.. Plenary speaker at the 31st annual
       meeting of the International Society for the Study of Trauma and Dissociation,
       Long Beach, California, 25-27 October 2014.

Freyd, J.J. (October, 2014). What makes an event traumatic? The Impact of Social
       Betrayal.. Panel presentation at the 31st annual meeting of the International
       Society for the Study of Trauma and Dissociation, Long Beach, California, 25-27
       October 2014.

Gómez, J. M., & Freyd, J. J. (October 2014). Changes in identity as a result of trauma?
     Poster presented at the 31st annual meeting of the International Society for the
     Study of Trauma and Dissociation, Long Beach, California, 25-27 October 2014.

Delker, B., & Freyd, J. J. (October 2014). Measuring betrayal awareness with the
       Betrayed Self Implicit Association Test. Paper presented at the 31st annual
       meeting of the International Society for the Study of Trauma and Dissociation,
       Long Beach, California, 25-27 October 2014.

Reinhardt,K., & Freyd, J. J. (October 2014). The Present Betrayed by the Past: How
      Betrayal Trauma Impacts Mindfulness. Poster presented at the 31st annual
      meeting of the International Society for the Study of Trauma and Dissociation,
      Long Beach, California, 25-27 October 2014.

Platt, M., & Freyd, J. J. (October 2014). Betray My Trust, Shame on Me: Shame,
        Dissociation, Fear, and Betrayal Trauma. Paper presented at the 31st annual
        meeting of the International Society for the Study of Trauma and Dissociation,
        Long Beach, California, 25-27 October 2014.

Rosenthal, M. N., Smith, C. P., & Freyd, J. J. (October 2014). Known unknowns:
      Assessing mandated training on knowledge of Title Ix and campus sexual assault.
      Poster presented at the International Society for the Study of Trauma and
      Dissociation, Long Beach, CA, 23-27 October 2014.

Rosenthal, M. N., & Freyd, J. J. (October 2014). Speaking of Sex: Exploring betrayal
      trauma, dissociation, and sexual communication in college students. Poster
      presented at the International Society for the Study of Trauma and Dissociation,
      Long Beach, CA, 23-27 October 2014.

Smith, C. P., & Freyd, J.J. (October 2014). A Longitudinal Investigation of the Impact of
       Institutional Betrayal and Reparation on Adult Survivors of Childhood Abuse.
       Poster presented at the International Society for the Study of Trauma and
       Dissociation, Long Beach, CA, 23-27 October 2014.

Freyd, J.J., Smith, C. P., & Rosenthal, M. N., (November 2014). Research on
       Institutional Betrayal: The Case of Campus Sexual Violence. Paper presented in
       Symposium: “New Directions in Campus Sexual Assault Research,” at the 30th
       Annual Meeting of the International Society for Traumatic Stress Studies
       (ISTSS), Miami, Florida, 6-8 November 2014.



                                            50
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 50
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18      Page 64 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Street, A. E., Reinhardt, K. M, Foynes, M. M., Luciano, M. T., Matza, A. R, & Freyd, J.
        J. (2014, November). Characteristics of sexual trauma that occurs in military
        settings: Qualitative data from military sexual trauma survivors. Poster presented
        at the 30th Annual Meeting of the International Society for Traumatic Stress
        Studies (ISTSS), Miami, Florida, 6-8 November 2014.

Freyd, J.J. (January, 2015). Researching Institutional Betrayal: The Case of Campus
       Sexual Assault. Lecture at the Eugene-Lane, Oregon branch of the American
       Association of University Women (AAUW), Eugene, OR, 10 January 2015.

Freyd, J.J. (January, 2015). Institutional Betrayal: The Case of Campus Sexual Assault.
       Lecturer, Tan Sack Lecture Series, Department of Anthropology, Oregon State
       University, Corvallis, Oregon, 30 January 2015.

Freyd, J.J. (February, 2015). Participation in the Madison Summit on the Science of
       Campus Climate and Sexual Misconduct, University of Wisconsin, Madison, WI,
       11-12 February 2015.

Freyd, J.J. (February, 2015). Plenary panel participant, “Using Data to Do Good in the
       World,” at the Qualtrics Insight Summit, Salt Lake City, 17-20 February 2015.

Freyd, J.J. (May, 2015). Speaker at the plenary event: “In the Aftermath of Conflict:
       Starting Again” at the International Women’s Forum World Cornerstone
       Conference, Johannesburg, South Africa, 20-22 May 2015.

Smidt, A., Smith, C.P., Rosenthal, M. & Freyd, J.J. (August, 2015). Out and in Harm's
       Way: Sexual Minorities' Health Following Institutional Betrayal and Sexual
       Assault. Presentation for the 123rd Annual Convention of the American
       Psychological Association, Toronto, Ontario, Canada 6-9 August 2015.

Smith, C.P. & Freyd, J.J. (August, 2015). First, do no harm: Institutional betrayal in
       healthcare. Presentation for the 123rd Annual Convention of the American
       Psychological Association, Toronto, Ontario, Canada 6-9 August 2015.

Freyd, J.J. (August, 2015). Institutional Betrayal Trauma: Implications for Interpersonal
       Violence and Abuse across the Lifespan. Opening plenary presentation at the
       20th International Summit & Training on Violence, Abuse, & Trauma, San
       Diego, CA, 23-26 August 2015.

Kahn, L. & Freyd, J.J. (August, 2015). Applying Betrayal Trauma Theory to Practice.
       Presentation at the 20th International Summit & Training on Violence, Abuse, &
       Trauma, San Diego, CA, 23-26 August 2015.

Freyd, J.J. (August, 2015). Panelist on the Keynote Panel entitled “Campus Sexual
       Assault: Current Research and Prevention Approaches” at the 20th International
       Summit & Training on Violence, Abuse, & Trauma, San Diego, CA, 23-26
       August 2015.




                                            51
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 51
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 65 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Freyd, J.J. (August, 2015). Panelist for the Parallel Plenary Panel on “From Virginia
       Tech to Penn State to Oklahoma University – Violence on Campus” at the 20th
       International Summit & Training on Violence, Abuse, & Trauma, San Diego, CA,
       23-26 August 2015.

Gómez, J. M., Rosenthal, M. N., Smith, C. S., & Freyd, J. J. (August, 2015). Participant
     reactions to sexual violence questionnaires: Implications for campus climate
     surveys. Poster presented at the 20th International Summit & Training on
     Violence, Abuse, & Trauma, San Diego, CA, San Diego, CA, 23-26 August 2015.

Smidt, A. & Freyd, J. J. (August, 2015). Betrayal Trauma, Homophobia, and Level of
       Outness in Heterosexuals. Poster presented at the 20th International Summit &
       Training on Violence, Abuse, & Trauma, San Diego, CA, San Diego, CA, 23-26
       August 2015.

Smidt, A. & Freyd, J. J. (August, 2015). Dimensions of emotion dysregulation associated
       with experiences of betrayal. Poster presented at the 20th International Summit &
       Training on Violence, Abuse, & Trauma, San Diego, CA, San Diego, CA, 23-26
       August 2015.

Freyd, J.J. (September, 2015). Institutional betrayal. Presented to the Connecticut
       College Consortium to End Sexual Violence (CCCESV). UConn School of Law,
       West Hartford, Connecticut, 24 September 2015.

Freyd, J.J. (September, 2015). Understanding and Avoiding Institutional betrayal.
       Presented to the Office of Diversity and Equity, University of Connecticut,
       UConn School of Social Work West Hartford, Connecticut, 25 September 2015.

Freyd, J.J. (October, 2015). The UO 2015 Sexual Violence Survey. Presented to the
       University of Oregon Senate, Eugene, Oregon, 7 October 2015.

Freyd, J.J. (January, 2016). Campus Sexual Assault: The Problem. Teleconference
       presentation and panel discussion for the American Bar Association, Thursday, 7
       January 2016.

Freyd, J.J. (February, 2016). Addressing Sexual Assault: Moving from Institutional
       Betrayal to Institutional Courage. Keynote lecture for conference “Sexual
       Assault: Dialogue and Discourse 2016” at the University of British Columbia,
       Vancouver, BC, Canada, 16 February 2016.

Freyd, J.J. (February, 2016). Combating Sexual Assault: Moving From Institutional
       Betrayal to Institutional Integrity. Main stage presentation at the Qualtrics Insight
       Summit, Salt Lake City, 17 February 2016.

Freyd, J.J. (February, 2016). Institutional Betrayal, Visiting Lecture Series, Presentation
       at De Anza College, Cupertino, CA, 24 February 2016.




                                             52
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 52
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18      Page 66 of 76

Jennifer J. Freyd                                                     Vita – December 2018


Platt, M., Luoma, J.B, & Freyd, J.J. (March, 2016). Shame and dissociation in survivors
        of high and low betrayal trauma. Poster presented at the 3rd Annual Meeting of
        the Society for Affective Science, Chicago, IL, .17-19 March 2016.

Wright, N. M., Smith, C. P., & Freyd, J. J. (2016, April). Experience of a lifetime: Study
       abroad, trauma, and institutional betrayal. Poster presented at the 33rd annual
       meeting of the International Society for the Study of Trauma and Dissociation,
       San Francisco, California, 2-4 April 2016.

Freyd, J.J. (2016, April). Briefing to Senior Leaders, Joint Base Pearl Harbor-Hickman,
       Hawaii, 14 April 2016.

Freyd, J.J. (2016, April). Institutional betrayal and betrayal blindness. Invited feature
       lecture at the Third Annual First Responders Summit of the Sexual Assault
       Prevention and Response Office, Joint Base Pearl Harbor-Hickman, Hawaii, 15
       April 2016.

Freyd, J.J. (2016, April). From institutional betrayal to institutional courage. Presented in
       “Preventing Sexual Assault on Campus: A Faculty Perspective” at the Clayman
       Institute for Gender Research, Stanford University, Stanford, California, 18 April
       2016.

Freyd, J.J. (2016, May). Interpersonal and institutional betrayal. Presentation to the
       Department of Psychology, National Taiwan University, Taipei, Taiwan, 27 May
       2016.

Freyd, J.J. (2016, May). Betrayal trauma and Institutional Betrayal: Implications for
       intervention, Presentation to the Social Welfare Department, The Government of
       Hong Kong Special Administrative Region, Hong Kong, 30 May 2016.

Freyd, J.J. (2016, May). Interpersonal and institutional betrayal. Presentation to the
       Department of Psychology, The Chinese University of Hong Kong, Hong Kong,
       31 May 2016.

Freyd, J. J. (2016, June). Institutional Betrayal. Keynote at the 2016 EverFi Annual
       Research Summit, Gaylord National Resort & Convention Center, National
       Harbor, MD, 16-17 June 2016.

Smith, C.P. & Freyd, J. J. (2016, August). Campus Sexual Violence: Moving from
       Institutional Betrayal to Institutional Courage. Talk presented as part of the
       symposium, Campus Sexual Assault: Past, Present, & Future, at the annual
       meeting of the American Psychological Association, Denver, CO, 4-7 August
       2016.

Harsey, S.J., Zurbriggen, E.L., & Freyd, J.J. (2016, August). Perpetrator responses to
       victim confrontation: DARVO and victim self-blame. Poster presented at the
       annual meeting of the American Psychological Association, Denver, CO, 4-7
       August 2016.



                                             53
                                                                            Freyd Declaration, Exhibit 1
                                                                                               Page 53
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 67 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Reinhardt, K. M. & Freyd, J. J. (2016, August). Is lower trait mindfulness related to
      betrayal trauma exposure? Poster presented at the annual meeting of the American
      Psychological Association, Denver, CO, 4-7 August 2016.

Freyd, J.J. (2016, September). “Institutional Betrayal” Guest presenter in Stanford’s
       Sophomore College course “One in Five: The Law, Policy, and Politics of
       Campus Sexual Assault,” Stanford University, Stanford, California, 9 September
       2016.

Freyd, J.J. (2016, October). The Psychology of Betrayal Trauma: From the Interpersonal
       to the Institutional. Featured speaker, ATIXA/SCOPE 2016 Joint National
       Conference, Philadelphia, PA, 6-8 October 2016.

Freyd, J.J. (2016, November). Exploring Institutional Betrayal, Presentation for the
       Second Annual Faculty Research Blitz Talks, Department of Psychology,
       University of Oregon, Eugene, Oregon, 11 November 2016.

Freyd, J.J. (2017, January). Addressing Sexual Violence: Moving from Institutional
       Betrayal to Institutional Courage. . Invited Speaker for the "Deliberation and
       Debate" Lecture Series, University of Regina, Regina, SK, Canada, 27 January
       2017.

Freyd, J.J. (2017, February). Addressing Campus Sexual Violence and Institutional
       Betrayal. Invited Speaker, University of New Mexico, 6 February 2017.

Freyd, J.J. (2017, February). Institutional Betrayal: The Case of Campus Sexual
       Violence. Invited Speaker, Grand Rounds, WCH Psychiatry Associates,
       Women’s College Hospital, University of Toronto, Ontario, Canada, 16 February
       2017.

Freyd, J.J. (2017, March). Institutional Betrayal in Cases of Sexual Violence. Mitchell
       Hochberg Public Education Event Speaker for the American Group
       Psychotherapy Association Annual Meeting, New York City, New York, 8 March
       2017.

Martin, C.G., Kim, H., & Freyd, J.J. (2017, April). In the Spirit of Full Disclosure:
       Maternal Personal Distress and Responsiveness and Youth Disclosure of
       Distressing Experiences. Presentation at the 2017 SRCD Biennial Meeting to be
       held in Austin, Texas, April 6-8, 2017.

Freyd, J.J. (2017, April). Institutional and Interpersonal Betrayal Invited Presentation at
       The Pacific Sociological Association’s 88th Annual Meeting/Conference
       "Institutional Betrayal: Inequity, Discrimination, Bullying, and Retaliation in
       Academia", Portland, Oregon, 6-9 April 2017.




                                            54
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 54
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18    Page 68 of 76

Jennifer J. Freyd                                                 Vita – December 2018


Barnes, M.L & Freyd, J.J. (2017, April). Marginalized Victims of Sexual Assault: The
       Impact of Cultural Betrayal Trauma on University Students. Presentation at The
       Pacific Sociological Association’s 88th Annual Meeting/Conference "Institutional
       Betrayal: Inequity, Discrimination, Bullying, and Retaliation in Academia",
       Portland, Oregon, 6-9 April 2017.

Gómez, J.M., Smith, C.P., & Freyd, J.J. (2017, April). Minority Students' Experience of
     Discrimination and Institutional Betrayal. Presentation at The Pacific Sociological
     Association’s 88th Annual Meeting/Conference "Institutional Betrayal: Inequity,
     Discrimination, Bullying, and Retaliation in Academia", Portland, Oregon, 6-9
     April 2017.

Harsey, S. & Freyd, J.J. (2017, April). DARVO’s Influence on Perceived Perpetrator and
       Victim Credibility: Responsibility and Abusiveness. Presentation at The Pacific
       Sociological Association’s 88th Annual Meeting/Conference "Institutional
       Betrayal: Inequity, Discrimination, Bullying, and Retaliation in Academia",
       Portland, Oregon, 6-9 April 2017.

Smith, C.P. & Freyd, J.J. (2017, April). Sexual Violence, Institutional Betrayal, and
       Psychological Outcomes for LGB College Students. Presentation at The Pacific
       Sociological Association’s 88th Annual Meeting/Conference "Institutional
       Betrayal: Inequity, Discrimination, Bullying, and Retaliation in Academia",
       Portland, Oregon, 6-9 April 2017.

Barnes, M.L & Freyd, J.J. (2017, April). Who would you tell? Student perspectives
       regarding sexual violence reporting on campus. Bridging the Gap: Interpersonal
       Violence Research Symposium, University of Oregon, Eugene, 21 April 2017.

Freyd, J.J. (2017, May). Co-facilitator of the Social Science and Data Transparency
       Working Group at The Way Forward: Title IX Advocacy in the Trump Era,
       Stanford Law School, Stanford California, 1-2 May 2017.

Freyd, J.J. (2017, June). Sexual Harassment: Moving from Institutional Betrayal to
       Institutional Courage. Presentation to the National Academies of Sciences,
       Engineering, and Medicine, Workshop on Impact of Sexual Harassment in
       Academia, at the National Academies Arnold and Mabel Beckman Center, Irvine,
       California (with simultaneous public webcast), 20 June 2017.

Freyd, J.J. (2017, July). Applying Trauma-Informed Approaches to Campus Sexual
       Violence Concerns. Presentation and panel organizer invited for UO and OSU
       Title IX Training Event, University of Oregon, 26-28 July 2017.

Freyd, J.J. (2017, September). Student-Directed Reporting Policy: An Alternative to
       Compelled Disclosure and Institutional Betrayal. Presentation and panel member
       invited for “Campus Responses to Sexual Misconduct: Pausing to Consider the
       Implications”, 2017 National Conference, Center for Research On Violence
       Against Women, University of Kentucky, 21-22 September 2017.




                                           55
                                                                        Freyd Declaration, Exhibit 1
                                                                                           Page 55
    Case 6:17-cv-00448-MC          Document 72       Filed 12/14/18     Page 69 of 76

Jennifer J. Freyd                                                    Vita – December 2018


Barnes, M.L. & Freyd, J. J. (2017, September). Who Would You Tell?: College Student
       Perspectives Regarding Sexual Violence Reporting on Campus. Poster presented
       at the 22nd International Summit on Violence, Abuse & Trauma, San Diego, CA,
       21-27 September 2017.

Gómez, J. M., & Freyd, J. J. (2017, September). Psychological outcomes of within-group
     sexual violence: Evidence of cultural betrayal. Poster presented at the 22nd
     International Summit on Violence, Abuse & Trauma, San Diego, CA, 21-27
     September 2017.

Freyd, J.J. (2017, October). Institutional Betrayal and Workplace Investigations: Risks
       and mitigation strategies for employers and investigators, Association of
       Workplace Investigators, Marina del Rey, California, 5-7 October 2017.

Freyd, J.J. (2017, November). Harassment in the lab: institutional betrayal as a barrier for
       women in science, Presentation sponsored by the Women in Life Science Group,
       the Science Policy Group, the Graduate Division, and Campus Advocacy
       Resources & Education, University of California, San Francisco, 7 November
       2017.

Freyd, J.J. (2017, December). Participant in Round Table (5 December) and Panelist in
       Town Hall (6 December) at #AfterMeToo, Toronto, Canada, 5-6 December 2017.

Freyd, J.J. (2018, February). Institutional Betrayal. Guest presenter in Stanford’s course
       “The Law, Policy, and Politics of Campus Sexual Assault,” Stanford University,
       Stanford, California, 7 February 2018.

Freyd, J.J. (2018, March). Compounded harm of betrayal trauma and institutional
       betrayal. Presentation at the Center on Stress and Health, Department of
       Psychiatry & Behavioral Science, Stanford University School of Medicine,
       Stanford, California, 2 March 2018.

Freyd, J.J. (2018, March). Addressing sexual harassment with institutional courage.
       Presentation and panelist at the 5th annual Wharton People Analytics Conference,
       University of Pennsylvania, Philadelphia, Pennsylvania, 22-23 March 2018.

Freyd, J.J. (2018, April). Sexual Assault and Harassment: Moving from Institutional
       Betrayal to Institutional Courage. Public Lecture, Bucknell University,
       Lewisburg, Pennsylvania, 9 April 2018.

Freyd, J.J. (2018, April). The Barriers of Betrayal: Sexual Harassment in the Lab.
       Presentation sponsored by the Vice Provost for Faculty Development and
       Diversity, Vice Provost for Graduate Education, and The Clayman Institute,
       Stanford University, Stanford, California, 12 April 2018.

Freyd, J.J. (2018, April). Institutional Betrayal and Institutional Courage in the Age of
       #MeToo. Distinguished Speaker for 98th Annual Meeting of the Western
       Psychological Association, Portland, Oregon, 26-29 April 2018.



                                             56
                                                                           Freyd Declaration, Exhibit 1
                                                                                              Page 56
    Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 70 of 76

Jennifer J. Freyd                                                   Vita – December 2018


Freyd, J.J. (2018, May). Title IX & Campus Sexual Assault Policy. A Public Discussion
       Hosted by the Stanford Political Union, Stanford University, Stanford, California,
       23 May 2018.

Freyd, J.J. (2018, July). Betrayal Trauma Theory: Memory, Health, & Gender. Key note
       presentation on 31 July invited for “Trust, Love and Betrayal”, the 3rd Biennial
       Childhood Trauma Conference, Australian Childhood Foundation, Melbourne
       Convention Centre in Australia, 29 July to 3 August 2018.

Freyd, J.J. (2018, August). Moving from Institutional Betrayal to Institutional Courage.
       Plenary presentation on 1 August invited for “Trust, Love and Betrayal”, the 3rd
       Biennial Childhood Trauma Conference, Australian Childhood Foundation,
       Melbourne Convention Centre in Australia, 29 July to 3 August 2018.

Adams-Clark, A., Rosenthal, M., & Freyd, J. J. (2018, September). Haunted by
      Harassment: Sexual Harassment Experiences Linked to General Dissociation,
      Sexual Dissociation, Sexual Communication, and Sexual Body Esteem. Poster
      presented at the 23rd International Summit on Violence, Abuse & Trauma, La
      Jolla, CA, 6-9 September 2018.

Smidt, A. M., Rosenthal, M. N., & Freyd, J. J. (2018, September). Location, location,
       location: Geographical heat maps as critical components of climate surveys of
       campus sexual assault. Poster presented at the 23rd International Summit on
       Violence, Abuse & Trauma, La Jolla, CA, 6-9 September 2018.

Freyd, J.J. (2018, September). Building Institutional Courage. Public lecture at the
       University of Portland, Portland, Oregon, 25 September 2018.

Freyd, J.J. (2018, October). Institutional Betrayal. Keynote Presentation for “Do No
       Harm” a conference of the United Methodist Church, San Antonio, Texas,
       October 11‐13, 2018.

Freyd, J.J. (2018, October). The Era of #MeToo: Sexual Violence, Health, and
       Institutional Betrayal. Grand Rounds Speaker, Department of Psychiatry and
       Behavioral Sciences, Stanford University School of Medicine, Stanford,
       California, 25 October 2018.

Freyd, J.J. (2018, November). Sex-Based Harassment on Campus: Institutional Betrayal
       as a Barrier for Women. Public lecture, Women’s Center, Princeton University,
       Princeton, New Jersey, 7 November 2018.

Freyd, J.J. (2018, November). Institutional Betrayal and Institutional Courage, Fellow
       Seminar Presentation, Center for Advanced Study in the Behavioral Sciences,
       Stanford University, Stanford, California, 14 November 2018.

Freyd, J.J. (2019, January). Addressing Sexual Harassment with Institutional Courage,
       Presentation for Human Resources Professionals Association (HRPA) Annual
       Conference, Metro Convention Centre in Toronto, Canada, 31 January 2019.



                                            57
                                                                          Freyd Declaration, Exhibit 1
                                                                                             Page 57
    Case 6:17-cv-00448-MC        Document 72       Filed 12/14/18     Page 71 of 76

Jennifer J. Freyd                                                 Vita – December 2018


Freyd, J.J. (2019, February). Panel presentation, Betrayal and Courage in the Age of
       #MeToo, CASBS Symposium, Center for Advanced Study in the Behavioral
       Sciences, Stanford University, Stanford, California, 12 February 2019.

Freyd, J.J. (2019, February). Workshop on Institutional Courage, Presented by the
       VMWare Women’s Leadership Innovation Lab of Stanford University, 25
       February 2019.

Freyd, J.J. (2019, February). Promoting Institutional Courage in the Age of #MeToo:
       Research-based Tools for Responding Well to Workplace Harassment and
       Regaining Employee Trust, Lecture, Bryant University, Smithfield, Rhode Island,
       28 February 2019.

Freyd, J.J. (2019, March). Plenary speaker at the 50th Anniversary Conference of the
       Association of Women in Psychology (AWP), Newport, Rhode Island, 1-3 March
       2019.

Smidt, A. M. & Freyd, J.J. (2019, April). Institutional betrayal & courage and sexual
       harassment: Gender & sexual orientation, 2019 Annual Conference of the Society
       for Industrial and Organizational Psychology, Gaylord National Resort &
       Conference Center, National Harbor, Maryland, 4-6 April 2019.

Freyd (2019, May). Institutional Courage. Two full day workshops, sponsored by the
       Australian Childhood Foundation, Melbourne and Sydney Australia, 21 and 22
       May 2019.




                                           58
                                                                        Freyd Declaration, Exhibit 1
                                                                                           Page 58
           Case 6:17-cv-00448-MC                        Document 72               Filed 12/14/18             Page 72 of 76




                   Nomination of Dr. Jennifer Freyd for 2017 Wayne Westling Award
                By John E. Bonine, School of Law, and Greg Bryant, College of Education
                                             April 25, 2017

We are pleased to nominate Dr. Jennifer Freyd, Psychology, for the 2017 Wayne Westling
Award for University Leadership and Service.

We have observed Professor Freyd’s consistent and persistent efforts to retain faculty
governance and oversight as an animating principle at the University of Oregon.

I.	 “Exemplary service over a period of years to the university through participation in
university committees, advisory bodies, or faculty elective positions” .......................................... 1	
II.	 “Inspired leadership and commitment to the principles of shared governance, participatory
decision-making, and fostering a campus climate of inclusiveness and respect”........................... 2	
   A.	 Leadership through actions at the University ..................................................................... 3	
   B.	 Leadership through publicity .............................................................................................. 4	
   C.	 Other examples of leadership beyond the University ......................................................... 5	
III.	 Conclusion ............................................................................................................................. 5	


I.         “Exemplary service”

The first criterion for the award is “Exemplary service over a period of years to the university
through participation in university committees, advisory bodies, or faculty elective positions.”
This criterion obviously involves not only presence on university bodies, but “exemplary”
service on them. Professor Freyd’s service includes:

     •     Service on numerous University committees including:
              o the Senate (2014-2018),
              o the Senate Executive Committee (2014-2017),
              o the Intercollegiate Athletics Committee (2013-2015),
              o the University Committee on Sexual and Gender-Based Violence (2014-2016),
              o the University’s Responsible Reporting Work Group (2016-2017),
              o the Senate Task Force on Free Speech (2016),
              o and others.

Her service has been “exemplary.” Just a few of many examples:

     •     Successful fight in the University Senate for open committee meetings
     •     Efforts to protect shared governance when under threat, as in December 2015 when
           Professor Freyd worked tirelessly (and successfully) with others in the Senate Executive
           Committee and broader Senate to persuade the University President and Provost to
           withdraw a proposal to the Board of Trustees that would have crippled faculty
           participation in governance
     •     Insistence on a survivor-centered policy on sexual assault reporting that has helped lead
           to a model policy at the UO.



                                                                                                                  Freyd Declaration, Exhibit 2
                                                                                                                                      Page 1
       Case 6:17-cv-00448-MC         Document 72      Filed 12/14/18     Page 73 of 76




Here is a more complete list of her service on committees and such bodies:

Elected Member, Faculty Council of Representatives, Cornell, 1986-87
Elected Member, Executive Committee, Institute for Cognitive and Decisions Sciences,
       University of Oregon, 1991-94 (also chair, Committee on New Members, 1988-89; chair,
       Inaugural [1989], 4th [1992], and 7th Annual [1995] Attneave Lecture committees;
       organizer, Lecture Series in Cognitive Science and Mental Health, 1992-95).
Appointed Member, Executive Committee of the Center for the Study of Women in Society
       (CSWS), University of Oregon, 1991-92. Appointed Member, Research Proposal
       Review Committee of CSWS, 1995-96.
Appointed Member, Child Care Committee, University of Oregon, 1987-1989; 1990-91.
Appointed member, Status of Women Committee, University of Oregon, 1998-2000.
Appointed Member, Teaching Effectiveness Program Advisory Group member, 2000-2005.
Appointed member, Internal Review Board/ Human Subjects Compliance Committee, University
       of Oregon, 2002-2005.
Appointed member, Human Research Protection Program Accreditation Working Group,
       University of Oregon, 2006-2007.
Appointed member, Excellence Awards Committee, Graduate School 2013.
Appointed Chair of Undergraduate Education Committee, Director of Undergraduate Studies,
       Department of Psychology, 2004-2008.
Elected to Psychology Department Executive Committee, 1999-2000; 2006-08.
Elected Member, Dean's Advisory Committee (promotion and tenure committee), College of
       Arts & Sciences, University of Oregon, 1990-1991, 1992-1993, and 2009-2010.
Appointed member and/or chair of various committees each year in the Department of
       Psychology.
Elected Member, Intercollegiate Athletics Committee, 2013-2015
Appointed Member, University Senate Task Force to Address Sexual Violence and Survivor
       Support, 2014-15
Appointed Member, University Committee to Address Sexual and Gender-Based, 2015-2016
Elected Member (2 year term), University Senate, 2014-2016 and 2016-2018
Appointed Member (1 year term), University Senate Executive Committee, 2014-2015l 2015-
       2016; and 2016-2017
Appointed Member, Senate Responsible Reporting Working Group, 2016-2017
Appointed Member, Senate Task Force on Time, Place and Manner Restrictions of Free Speech,
       2016-2017

II.    “Inspired leadership and commitment”

The second criterior is “Inspired leadership and commitment to the principles of shared
governance, participatory decision-making, and fostering a campus climate of inclusiveness and
respect.” Professor Freyd is a committed and inspiring leader in working for inclusiveness and
respect, making decision-making truly participatory, and helping preserve shared governance at
the University.




                                               2
                                                                             Freyd Declaration, Exhibit 2
                                                                                                 Page 2
        Case 6:17-cv-00448-MC         Document 72        Filed 12/14/18     Page 74 of 76




       A.      Leadership through actions at the University

Jennifer was among the very first to recognize that the issue of sexual assault was being largely
ignored, both at the University and nationwide. Her academic research into the phenomenon that
she and her graduate students in psychology labeled as “institutional betrayal” led to students,
faculty, and staff both at Oregon and across the nation to recognize more clearly what was going
wrong and formulate plans to fix the problem.

But her work on this issue was not only scholarly. She put her concerns into practice. Professor
Freyd’s efforts have included:

   •   Efforts to rectify gender discrimination in salary practices
   •   Especially beginning in early 2013, numerous individual meetings with UO Presidents,
       Senior Administrators, Deans, AAEO, etc., advocating and advising them regarding
       sexual violence
   •   Pushing for sexual assault surveys of our students and completion of two major UO
       sexual violence surveys
   •   Co-creation of nationwide collaboration on sexual assault surveys that has become
       widely adopted
   •   Protest against administration access to confidential counseling records that has helped
       lead to reforms that protect students
   •   Successfully recruiting and nurturing three African-American doctoral students in recent
       years –an actual achievement to address diversity that stands in stark contrast to the
       pattern otherwise present in various parts of the University.

Professor Freyd’s pursuit of good governance and protection of students, faculty, and staff has
sometimes put her at cross purposes with some others. More often it has put her in sync with the
deepest strivings and ideals of others. In summer 2014 an administrator and a public relations
official of the University used the fact of her passionate advocacy of safety for students to
question (without evidence) the objectivity of research plans that she put forward to determine
the extent of sexual assault at the University of Oregon. When a professor is attacked by a
university official because of the nature of her service to the university, it becomes all the more
important that the University Senate stand up for that professor.

Although the calumny was never repudiated publicly by those who had uttered it, the Interim
President of the University did inform persons working on the matter inside the University of the
value of her research to policy-making:

       From: Interim President Coltrane
       Sent: Tuesday, September 30, 2014 10:05 AM
       To: 'Carol Stabile'; Randy Sullivan
       Cc: Frances Bronet; Jennifer Freyd; Carly Smith; mnr
       Subject: Professor Freyd’s report to the task force

       Dear Senate Task Force Co-chairs Carol Stabile and Randy Sullivan,



                                                 3
                                                                               Freyd Declaration, Exhibit 2
                                                                                                   Page 3
       Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18     Page 75 of 76




       Professor Freyd invited me to hear her present the initial findings of her campus climate
       survey to the Senate Task Force to Address Sexual Violence and Support Survivors at
       your meeting today. I regret that both acting Provost Bronet and I are unable to attend,
       but we did have the opportunity to meet with Professor Freyd on Monday.

       The University of Oregon appreciates the efforts of Professor Freyd, Carly Smith, and
       Marina Rosenthal to assess the attitudes, behaviors, and experiences of our students.
       Sexual violence on college campuses is a national concern, and properly addressing this
       matter is one of our highest priorities. We anticipate that Professor Freyd’s work will add
       to our understanding of the issue, and the UO will consider the findings from her survey
       in conjunction with climate assessment work that the UO plans to undertake as part of a
       national effort. We look forward to working with Professor Freyd and other universities
       across the country on an assessment tool that is being developed, and we hope to share
       the results of Dr. Freyd's research with the other universities.

       We are also gathering information about our practices through the work of the president’s
       review panel and the work of the task force you both chair. It is gratifying that we have
       engaged faculty, staff, and students who are helping us to determine the best way forward
       to deal with this pressing social problem. We appreciate that Professor Freyd's lab is
       conducting this research and that they are planning to share results broadly.

       Working together we can make progress identifying the most important aspects of the
       problem and collectively developing solutions to them.

       Sincerely,

       Scott Coltrane
       Interim President

       B.      Leadership through publicity

Professor Freyd has taken her devotion to governance to local and national media as well,
understanding that the University benefits from its interactions with society. Some recent
examples include:

       Freyd, J.J. (2014). Official campus statistics for sexual violence mislead. [Op-Ed] Al
              Jazeera America, July 14, 2014.
       Gomez, J.M. & Freyd, J.J. (2014). Institutional betrayal makes violence more toxic. [Op-
              Ed] The Register-Guard (Eugene, Oregon), August 22, 2014, p A9.
       Freyd, J.J. (2014) Use science as tool on campus sexual assault. Â [Op-Ed] The Register-
              Guard (Eugene, Oregon), November 9, 2014, p H4.
       Freyd, J.J. (2015) UO needs to take action to restore students’ trust. [Op-Ed] The
              Register-Guard (Eugene, Oregon), March 17, 2015, p A11.
       Freyd, J.J. (2015) UO can move beyond institutional betrayal. [Op-Ed] The Register-
              Guard (Eugene, Oregon), May 7, 2015, p A9.




                                                4
                                                                             Freyd Declaration, Exhibit 2
                                                                                                 Page 4
           Case 6:17-cv-00448-MC         Document 72       Filed 12/14/18    Page 76 of 76




           Freyd, J.J. (2015). Examining Denial Tactics: Were Victims Overrepresented in the AAU
                  Survey of Sexual Violence on College Campuses? The Blog, Huffington Post,
                  September 29, 2015.
           Freyd, J.J. (2016). The Problem with “Required Reporting” Rules for Sexual Violence on
                  Campus. The Blog, Huffington Post, April 25, 2016.
           Rosenthal, M.N., Smidt, A.M., & Freyd, J.J. (2016) Sexual harassment compromises
                  graduate students' safety. The Conversation, 18 May 2016.

           Others on the Huffington Post:
           12/01/16, Required Supporting Instead of Required Reporting: Responding Well to
                  Disclosures of Campus Sexual Violence
           06/21/16, Open Letter to the Administration and Trustees of Stanford University
           04/25/16, The Problem with “Required Reporting” Rules for Sexual Violence on Campus
           09/29/15, Examining Denial Tactics: Were Victims Overrepresented in the AAU Survey
                  of Sexual Violence On College Campuses?

           C.     Other examples of leadership beyond the University

Professor Freyd’s leadership and commitment to “fostering a campus climate of inclusiveness
and respect” is not limited to work on campus. She has helped make the University and its
faculty a recognized leader nationally. Her activities have included:

       •   City Club of Eugene speaker, 2014
       •   Oregon Attorney General’s Sexual Assault Task Force speaker, 2014
       •   Invited to discuss research with the White House Advisor on Violence against Women,
           Washington DC, 25 March 2014. Second invitation to White House to attend Task Force
           report announcement with Joe Biden on 29 April 2014.
       •   Consulted in 2014, 2015, and 2016 for various legislators at the state and national levels
           including US Senator Kirsten Gillibrand and US Representative Jackie Speier on campus
           sexual assault research and policy, including addressing the lack of federal funding for
           research on sexual violence.
       •   Advisory Board, Faculty Against Rape (FAR), 2014 -
       •   Higher Education Advisory Board, Sexual Health Innovations (a 501 (c)3 organization),
           2016 – (This organization produces Callisto, an information escrow system, the leading
           software for trauma-informed reporting of sexual assault.)
       •   Teleconference presentation and panel discussion for the American Bar Association,
           2016

III.       Conclusion

While rigorously pursuing her scholarship (thousands of citations to her work in the research of
others) and teaching (known as a role model and effective, collaborative teacher), Dr. Jennifer
Freyd has been one of the most important leaders in service at the University of Oregon for
years. She would be a perfect recipient of the Wayne Westling Award for University Leadership
and Service.



                                                   5
                                                                                Freyd Declaration, Exhibit 2
                                                                                                    Page 5
